Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 1 of 94 Page ID
                                 #:10536




                       Exhibit 2
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 2 of 94 Page ID
                                 #:10537
                                                                               1


 1                         UNITED STATES OF AMERICA
                          UNITED STATES DISTRICT COURT
 2                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
 3
                                     - - -
 4                      HONORABLE CHRISTINA A. SNYDER
                    UNITED STATES DISTRICT JUDGE PRESIDING
 5                                   - - -

 6
        MARCUS GRAY; ET AL.,              )
 7                                        )
                 PLAINTIFF,               )
 8                                        )        CASE NO.:
        VS.                               )        CV 15-5642-CAS
 9                                        )
        KATY PERRY; ET AL.,               )
10                                        )
                 DEFENDANT.               )
11     ___________________________________)

12

13

14                   REPORTER'S TRANSCRIPT OF PROCEEDINGS

15                          WEDNESDAY, JULY 24, 2019

16                           LOS ANGELES, CALIFORNIA

17

18

19

20

21

22                        LAURA MILLER ELIAS, CSR 10019
                         FEDERAL OFFICIAL COURT REPORTER
23                      350 WEST FIRST STREET, ROOM 4455
                          LOS ANGELES, CALIFORNIA 90012
24                              PH: (213)894-0374

25



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 3 of 94 Page ID
                                 #:10538
                                                                               2


 1

 2
       APPEARANCES OF COUNSEL:
 3
       ON BEHALF OF PLAINTIFF:
 4

 5                CAPES SOKOL
                  BY: MICHAEL A. KAHN, ESQ.
 6                    LAUREN COHEN, ESQ.

 7                7701 FORSYTH BOULEVARD
                  12TH FLOOR
 8                ST. LOUIS, MO 63105

 9
                  KAYIRA LAW, LLC
10                BY: ERIC KAYIRA, ESQ.

11                2100 HANLEY ROAD, SUITE 208
                  CLAYTON, MO 63105
12

13
       ON BEHALF OF DEFENDANTS OTHER THAN MS. PERRY:
14

15                MITCHELL SILBERBERG & KNUPP
                  BY: CHRISTINE LEPERA, ESQ.
16                    AARON M. WAIS, ESQ.
                      JEFFREY MOVIT, ESQ.
17                    GABRIELLA NOURAFCHAN, ESQ.
                      JACOB ALBERTSON, ESQ.
18
                  11377 WEST OLYMPIC BOULEVARD
19                LOS ANGELES, CA 90064

20
       ON BEHALF OF THE PERRY DEFENDANTS:
21
                  GREENBERG TRAURIG
22                BY: VINCENT H. CHIEFFO, ESQ.

23                1840 CENTURY PARK EAST
                  SUITE 1900
24                LOS ANGELES, CA 90067

25



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 4 of 94 Page ID
                                 #:10539
                                                                               3


 1
                                         INDEX
 2

 3     WITNESSES FOR
       THE DEFENSE:
 4
                               DIRECT        CROSS     REDIRECT       RECROSS
 5
       FERRARA, LAWRENCE
 6
       BY:   MS. LEPERA           10                     102
 7     BY:   MS. COHEN                           85

 8
       ROSENBLATT, WILLIAM
 9
       BY:   MR. MOVIT           125
10     BY:   MR. KAHN                            149

11
                                        EXHIBITS
12
                                    (NONE OFFERED)
13

14
       STIPULATION                                              167
15
       JURY INSTRUCTION DISCUSSION                              171
16

17

18

19

20

21

22

23

24

25



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 5 of 94 Page ID
                                 #:10540
                                                                               4


 1     LOS ANGELES, CALIFORNIA; WEDNESDAY, JULY 24, 2019; 9:15 A.M.

 2                                        - - -

 3                  THE CLERK:    Calling Item No. 1.

 4                  Case No. CV 15-5642.

 5                  Marcus Gray versus Katy Perry, et al.

 6                  Counsel, please state your appearances.

 7                      (Appearances heretofore noted.)

 8                  THE COURT:    All right.      Good morning.

 9                  Okay.   So what are we doing?

10                  MS. LEPERA:    We're still out of order, but we're

11     calling in the defense case Dr. Lawrence Ferrara.

12                  THE COURT:    Okay.

13                  MS. COHEN:    And, Judge, we have two issues.     One is

14     the Billboard issue which we can take up now or later and the

15     other is an objection to the equipment we expect to be used

16     with Dr. Ferrara's testimony.

17                  THE COURT:    We better take it up now.

18                  MS. LEPERA:    You want to take up Billboard now,

19     too, Your Honor?

20                  THE COURT:    I thought, you know, I don't know that

21     we have to take Billboard now because he's not going to rely

22     on Billboard.    But we have had an ongoing objection regarding

23     equipment.

24                  MS. COHEN:    Yeah.    So our objection related to the

25     equipment is no different than the defendant's objection that



                            UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 6 of 94 Page ID
                                 #:10541
                                                                            19


 1     reason why musicologist use transcription in these kinds of

 2     analyses.

 3     Q.    Does that mean that you ignore the sound recordings?

 4     A.    Heavens no.

 5     Q.    Did Dr. Decker prepare any transcriptions?

 6     A.    No.

 7     Q.    And how would characterize as being consistent or

 8     inconsistent with established musicological practice?

 9     A.    Over the last 25 years, I have provided opinions in

10     music copyright issues and I can't recall another formal

11     musicological report from a musicologist that does not

12     include transcriptions.

13                 In addition, if one simply looks at the entry for

14     analysis, that is music analysis in the 29 volume Grove's

15     Dictionary of Music, early into that long article on music

16     analysis, Grove says that in music analysis, the

17     transcription, that is the musical notation of that melody,

18     harmony, rhythm that that is implicitly understood to

19     represent some of the primary elements in a composition.           If

20     you don't have that transcription, indeed you are contrary to

21     those kinds of musicological practices.

22     Q.    So as a result of your analysis and as presented in your

23     reports, did you reach any conclusions in this case?

24     A.    Yes, I did.

25     Q.    Would you please summarize the conclusions that you



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 7 of 94 Page ID
                                 #:10542
                                                                            20


 1     reached in this case?

 2     A.    Well, first, I didn't find any musicological evidence to

 3     support a claim that any musical or lyrical expression in

 4     Joyful Noise was taken and used in Dark Horse.         In addition,

 5     on the basis of my musicological analysis, I did not find any

 6     musicological support for a claim that Dark Horse and Joyful

 7     Noise are substantially similar.

 8                Based on my analysis of both songs in their

 9     entirety, I found that there are no significant structural

10     similarities, no significant harmonic similarities, no

11     significant rhythmic similarities, no significant melodic

12     similarities and no significant lyrical similarities whether

13     you look at those individually or in combination.

14                In fact, I found that the similarities represent

15     expression that was already used prior to Joyful Noise, and

16     expression, musical fragments in some cases, that are parts

17     of musical building blocks.      I also having analyzed both

18     works in their entireties discovered that there are very

19     substantial differences in these two songs.         And that in

20     fact, those substantial differences greatly exceed the rather

21     slight, trite similarity.

22                I also discovered in my analysis and research that

23     some of the writers of Dark Horse, for example, Max Martin

24     and Dr. Luke composed or co-wrote songs that were released

25     prior to Joyful Noise which I understand was released in



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 8 of 94 Page ID
                                 #:10543
                                                                            21


 1     2008.    And so these co-writers of Dark Horse co-wrote songs

 2     that predate the plaintiff's work.       And those songs embody

 3     some of the similarities that the plaintiffs are claiming are

 4     at issue.       Once, again, the co-writers had written those

 5     first.

 6                     And in addition to that, in my opinion because of

 7     that evidence and evidence with respect to the source for

 8     Ostinato 2 which we'll be getting into, it is in fact

 9     ostinato number one from a musicological perspective in my

10     opinion there is exceedingly strong musicological support for

11     my finding that Dark Horse was created independently of

12     Joyful Noise.

13     Q.      Okay.    Let's now get into some of your specific findings

14     regarding the two compositions.       What's the first step that

15     you take to analyze the two compositions?

16     A.      I listen to both works in their commercially released

17     sound recordings many, many times.

18     Q.      And after listening to them many times, what is the next

19     step that you take in your musicological analysis?

20     A.      On the basis of those listenings, I begin to get a sense

21     of the overall structure.       I certainly have a sense of any

22     tambral, the issues of tambra in both works.         And certainly

23     begin to get a sense of the melody, the harmony, the rhythm

24     the lyrics.       And as a result of those listenings, I then

25     began to transcribe, to put into musical notation.          And in



                             UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 9 of 94 Page ID
                                 #:10544
                                                                            25


 1                               (Music played.)

 2                THE WITNESS:    Now we're going to go to the very

 3     next structural section in Joyful Noise.        This is the rap

 4     verse one and here again we find that the ostinato that's at

 5     issue in Joyful Noise continues in the rap verse one.

 6                               (Music played.)

 7                THE WITNESS:    And now we go to the corresponding

 8     verse in Dark Horse.     This is a sung verse.      I'm going to put

 9     the red dot on it in Dark Horse and here Katy Perry is

10     singing and we have now for the first time in Dark Horse

11     Ostinato No. 2.

12                               (Music played.)

13                THE WITNESS:    So what we heard in these two

14     ostinatos to begin with is that those slides in the ostinato

15     in Joyful Noise are not in the ostinato in Dark Horse.          In

16     addition in terms of the texture, that is what other sounds

17     are going on, halfway through that verse in Joyful Noise, we

18     have low notes that are sustained that add to the texture and

19     thereby begin to not make it so sparse.

20                Whereas in the verse in Dark Horse, like many other

21     songs, the texture is sparser than the difference halfway

22     through the verse in Joyful Noise in texture compared with

23     Dark Horse.

24                Now, using my pointer, that sliding ostinato that's

25     at issue in Joyful Noise occurs in every section.         So I'm



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 10 of 94 Page ID
                                  #:10545
                                                                            26


  1    looking here the introduction.       It continues in the rap

  2    verses.   It continues in the post-verse break.        It continues

  3    in chorus one.     It continues into rap verse two.      It

  4    continues in the post-verse break.       It continues in chorus

  5    two.   It continues in rap verse three.       And it continues in

  6    chorus three and into the outro.       Th outro is what we use in

  7    the business as an ending.      So like many outros, it continues

  8    to some use of the material from the chorus.

  9                What is notable then is that that sliding ostinato

10     in Joyful Noise is there all the way through, and you'll see

11     at the very bottom, I noted at 4 minutes 28 seconds, there's

12     a new section that appears quite different from anything else

13     in the song.    And that is where for the first time the

14     ostinato drops out completely, but it essentially runs all

15     the way through.

16                 By way of difference, the ostinato that's at issue

17     in Dark Horse Ostinato No. 2, we heard it not in

18     introduction.    It's in the verses.     It is not in chorus that

19     first ostinato that we heard.       I'm going to play it for you

20     in a moment at the piano once I have it working.         That first

21     ostinato that we heard (playing) that plays in the choruses

22     and in the introduction.

23                 In Dark Horse by way of difference, we have the

24     Ostinato No. 2 that's at issue in the verses.         And in fact in

25     the last verse, the rap verse halfway through it, Ostinato



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 11 of 94 Page ID
                                  #:10546
                                                                            27


  1    No. 2 drops out and Ostinato No. 1 comes back in only to

  2    continue into Chorus 3.      And so I know that you have listened

  3    to the sound recordings and just to kind of wrap up, start

  4    with chorus number three which is here in Joyful Noise.

  5    We're gonna hear all the way to the end, and then we'll go to

  6    Chorus No. 3 in Dark Horse and hear it all the way to the

  7    end.   So the chorus in Joyful Noise that has the ostinato at

  8    issue.   We'll start right there.      The chorus in Joyful Noise.

  9                               (Music played.)

10                 THE WITNESS:    Now, that was Chorus 3 and we're

11     gonna go right now to the outro.       Continue.

12                                (Music played.)

13                 THE WITNESS:    It's difficult to hear that ostinato

14     at issue, but it's still back there.        It's not near the front

15     of the mix at all, but it's part of the chorus.         It's back

16     there.

17     BY MS. LEPERA:

18     Q.     Chorus 3, Dr. Ferrara?

19     A.     That was the end of the outro.      And now we go to

20     4 minutes and 28 seconds, the final section was really a new

21     section in Joyful Noise.

22                                (Music played.)

23     BY MS. LEPERA:

24     Q.     You have played all the sections through you wish with

25     respect to Joyful Noise?



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 12 of 94 Page ID
                                  #:10547
                                                                            28


  1    A.    Yes.

  2    Q.    Was there an additional section you wanted to play?

  3    A.    Yes, as I mentioned earlier, we're now going to hear

  4    Chorus 3 in Dark Horse which would be the corresponding

  5    Chorus 3 to the end of the song.

  6                                 (Music played.)

  7                  THE WITNESS:   So just to wrap it up, you heard

  8    (playing) that's Ostinato No. 1.       That's what you were

  9    hearing during the chorus of Dark Horse.

10     BY MS. LEPERA:

11     Q.    Okay.    Having looked at the structures of the two songs

12     and having played portions of the music, could you explain

13     the reason why you go through this exercise in terms of

14     looking at the structure this way?

15     A.    Yes.    It's -- essentially, it's a map of what's going on

16     in each song and from one time to another.         And it also

17     allows me as an analyst to articulate for a reader of my

18     reports or for a trier of facts, where the music at issue is.

19                   So here it's clearly in the verses and only two

20     verses and half of one verses in Dark Horse not in the

21     introductions and choruses and yet it plays all the way

22     through the first approximately 4 minutes 27 seconds in

23     Joyful Noise.     That information is important.

24     Q.    And did you find differences with respect to the

25     structures?



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 13 of 94 Page ID
                                  #:10548
                                                                            29


  1    A.    Yes.   First, in terms of similarities, the similarities

  2    are generic.    That is many songs, countless songs begin with

  3    an introduction.     Countless songs, most songs, in fact in

  4    various genres have verses and choruses.        So those are things

  5    that are ideas that have been around for decades and decades

  6    and again used in countless songs in many genres.

  7                 On the other hand, you can see that there are

  8    differences in, for example, in the duration.         It's an

  9    eight-bar intro as compared to a four-bar intro.         We say

10     intro rather than introduction.       The rap versus is 16-bars.

11     The sung verses is eight.      The choruses are eight in both.

12                  There are two post-verse breaks in Joyful Noise.

13     There is no post-verse break in Dark Horse.         There's a break

14     after the chorus and so there are these structural

15     differences between the two.

16     Q.    And do the ostinatos that you have been speaking about

17     in Joyful Noise and Dark Horse Ostinato No. 2 have similar

18     structure functions?

19     A.    No, they're actually quite different, and I think it's

20     procedurally pretty obvious right now.        The ostinato that's

21     at issue in Joyful Noise and I used this word purposefully

22     merely repeats.     It just keep repeating.     It just keeps

23     repeating.    Whereas the Ostinato No. 2 in Dark Horse comes in

24     strategically.     It really does have a structural function

25     that's quite different.



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 14 of 94 Page ID
                                  #:10549
                                                                            30


  1                And what is it?    It identifies the beginning of

  2    each verse.    It identifies of sung verse one, of sung verse

  3    two and of rap verse.      Remember, it plays in the first half

  4    of the rap verse.     That's a very different structural

  5    function between the ostinatos that are at issue in the two

  6    songs.

  7    Q.    Of the two ostinatos in Dark Horse, we've been calling

  8    it Ostinato No. 1 which is in the introduction we discussed

  9    and Ostinato No. 2 that's at issue.        Is either of two

10     ostinatos more important or less important in the Dark Horse

11     composition?

12     A.    So within Dark Horse itself, we're not talking about

13     Joyful Noise at all here, the question is this first ostinato

14     that opens Dark Horse and that we hear in the choruses

15     (playing) is that more important overall than (playing).

16                 In my opinion the answer is that that first

17     ostinato is more important.      It's more important first

18     because it's the first thing that you hear in Dark Horse

19     (playing) and it's part of the last thing that you hear in

20     Dark Horse.    We heard it just before in the chorus, Chorus 3.

21                 In the business the word hook which means the most

22     memorable part is often used interchangeably with the word

23     chorus.   Like sometimes they combine it and they say it's the

24     chorus hook.    And so in my opinion, this is the fact here in

25     Dark Horse as well.     That the most memorable part of Dark



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 15 of 94 Page ID
                                  #:10550
                                                                            31


  1    Horse is the hook.     It's the chorus and that is also where

  2    Ostinato No. 1 is.     Ostinato No. 2 is never in the chorus.

  3                  And so on those bases, I would say from a

  4    musicological perspective, the Ostinato No. 1 is more

  5    important than Ostinato No. 2 in Dark Horse.

  6    Q.    Okay.    So we've looked at the structure and you've done

  7    your comparative analysis there.       Another element of a

  8    musical composition is harmony; is that right?

  9    A.    Yes.

10     Q.    What is harmony?

11     A.    Harmony is the simultaneous sounding of notes that

12     essentially creates chords and when you have series of

13     chords, we called it a chord progression.

14     Q.    Did you make any findings regard the harmonies of the

15     two compositions?

16     A.    Yes.    In my report I provided the chords that are in

17     both of the songs and particularly, in the choruses of both

18     songs.

19     Q.    Can we please identify Ferrara Demonstrative No. 2?

20     A.    Yes, that's my analysis from my first report.         And what

21     you see, and these are put in the same key I should say so

22     that you can put this in context, the proper context.          Joyful

23     Noise is in the key of A minor, but Dark Horse is in the key

24     of B flat minor.     And so following accepted musicological

25     practices, I transposed, I changed the key because Dark Horse



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 16 of 94 Page ID
                                  #:10551
                                                                            32


  1    is in a different key.      I transposed it down to A minor so

  2    that we can properly compare the chords.

  3                 So these chords are based on A minor in both.         In

  4    Joyful Noise these are the chords and this is the harmonic

  5    rhythm.   Harmonic rhythm is the rate of change of chords.          So

  6    here are the beats 1-2-3-4.      (Playing.)    So the first chord

  7    is held for four beats.      That's the A5 chord.     The second

  8    chord C5 is held for three beats and the final chord F is

  9    held for one beat.     (Playing.)

10     Q.    That was Joyful Noise.

11     A.    Thank you.    That's Joyful Noise.      That was the upper

12     line going from left to right.

13                  In Dark Horse, the lower line, you see that there

14     are very different chords.      In the first bar, there is an F

15     major 7 chord, a C chord, an A minor chord, and then another

16     A minor chord, but with G as lowest note.        So it's not only

17     the fact that the chord progression is rather different, it's

18     rather completely different.

19                  In addition to that difference in the chord

20     progression, the harmonic rhythm is completely different

21     because in Dark Horse each chord is held for two beats.

22     (Playing.)    F major 7, C, A minor, A minor with G.

23                  That harmonic context and ground provides a very,

24     very different overall context for both songs.         Both in terms

25     of the difference in the chord progressions, the difference



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 17 of 94 Page ID
                                  #:10552
                                                                            33


  1    in the harmony, but also the difference in the harmonic

  2    rhythm.

  3    Q.    And another element of a musical composition, I believe

  4    you indicated earlier when you were describing the various

  5    elements is rhythm?

  6    A.    Yes.

  7    Q.    Now, did you make any findings regarding the rhythm of

  8    Joyful Noise and Dark Horse generally?

  9    A.    Yes.   As I mentioned, I transcribed into musical

10     notation, of course, and listened very carefully.          You have

11     to listen very carefully just to able to transcribe it into

12     notes.    I transcribed the vocal parts which have a rhythm

13     including the rap parts.      The rap parts don't have pitches as

14     they're spoken in rhythm, but that rhythm can be notated.

15                  And what I covered is that the rhythm in the vocal

16     parts in the two songs is very different.        Indeed, Dr. Decker

17     didn't present any similarities in the rhythm in the vocal

18     parts.    I also found that the rhythm in the instrumental

19     parts, and let's just put aside the ostinatos for right now.

20     That the rhythm in other instrumental parts is also quite

21     different in the two songs.

22                  And once again, Dr. Decker didn't say that they

23     were similar.    He didn't consider that to be a similarity.

24     And that's correct they aren't similar.

25                  With respect to the rhythm in the ostinatos, we're



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 18 of 94 Page ID
                                  #:10553
                                                                            19


  1    reason why musicologist use transcription in these kinds of

  2    analyses.

  3    Q.    Does that mean that you ignore the sound recordings?

  4    A.    Heavens no.

  5    Q.    Did Dr. Decker prepare any transcriptions?

  6    A.    No.

  7    Q.    And how would characterize as being consistent or

  8    inconsistent with established musicological practice?

  9    A.    Over the last 25 years, I have provided opinions in

10     music copyright issues and I can't recall another formal

11     musicological report from a musicologist that does not

12     include transcriptions.

13                 In addition, if one simply looks at the entry for

14     analysis, that is music analysis in the 29 volume Grove's

15     Dictionary of Music, early into that long article on music

16     analysis, Grove says that in music analysis, the

17     transcription, that is the musical notation of that melody,

18     harmony, rhythm that that is implicitly understood to

19     represent some of the primary elements in a composition.           If

20     you don't have that transcription, indeed you are contrary to

21     those kinds of musicological practices.

22     Q.    So as a result of your analysis and as presented in your

23     reports, did you reach any conclusions in this case?

24     A.    Yes, I did.

25     Q.    Would you please summarize the conclusions that you



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 19 of 94 Page ID
                                  #:10554
                                                                            20


  1    reached in this case?

  2    A.    Well, first, I didn't find any musicological evidence to

  3    support a claim that any musical or lyrical expression in

  4    Joyful Noise was taken and used in Dark Horse.         In addition,

  5    on the basis of my musicological analysis, I did not find any

  6    musicological support for a claim that Dark Horse and Joyful

  7    Noise are substantially similar.

  8                Based on my analysis of both songs in their

  9    entirety, I found that there are no significant structural

10     similarities, no significant harmonic similarities, no

11     significant rhythmic similarities, no significant melodic

12     similarities and no significant lyrical similarities whether

13     you look at those individually or in combination.

14                 In fact, I found that the similarities represent

15     expression that was already used prior to Joyful Noise, and

16     expression, musical fragments in some cases, that are parts

17     of musical building blocks.      I also having analyzed both

18     works in their entireties discovered that there are very

19     substantial differences in these two songs.         And that in

20     fact, those substantial differences greatly exceed the rather

21     slight, trite similarity.

22                 I also discovered in my analysis and research that

23     some of the writers of Dark Horse, for example, Max Martin

24     and Dr. Luke composed or co-wrote songs that were released

25     prior to Joyful Noise which I understand was released in



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 20 of 94 Page ID
                                  #:10555
                                                                            21


  1    2008.    And so these co-writers of Dark Horse co-wrote songs

  2    that predate the plaintiff's work.       And those songs embody

  3    some of the similarities that the plaintiffs are claiming are

  4    at issue.       Once, again, the co-writers had written those

  5    first.

  6                    And in addition to that, in my opinion because of

  7    that evidence and evidence with respect to the source for

  8    Ostinato 2 which we'll be getting into, it is in fact

  9    ostinato number one from a musicological perspective in my

10     opinion there is exceedingly strong musicological support for

11     my finding that Dark Horse was created independently of

12     Joyful Noise.

13     Q.      Okay.    Let's now get into some of your specific findings

14     regarding the two compositions.       What's the first step that

15     you take to analyze the two compositions?

16     A.      I listen to both works in their commercially released

17     sound recordings many, many times.

18     Q.      And after listening to them many times, what is the next

19     step that you take in your musicological analysis?

20     A.      On the basis of those listenings, I begin to get a sense

21     of the overall structure.       I certainly have a sense of any

22     tambral, the issues of tambra in both works.         And certainly

23     begin to get a sense of the melody, the harmony, the rhythm

24     the lyrics.       And as a result of those listenings, I then

25     began to transcribe, to put into musical notation.          And in



                             UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 21 of 94 Page ID
                                  #:10556
                                                                            25


  1                               (Music played.)

  2                THE WITNESS:    Now we're going to go to the very

  3    next structural section in Joyful Noise.        This is the rap

  4    verse one and here again we find that the ostinato that's at

  5    issue in Joyful Noise continues in the rap verse one.

  6                               (Music played.)

  7                THE WITNESS:    And now we go to the corresponding

  8    verse in Dark Horse.     This is a sung verse.      I'm going to put

  9    the red dot on it in Dark Horse and here Katy Perry is

10     singing and we have now for the first time in Dark Horse

11     Ostinato No. 2.

12                                (Music played.)

13                 THE WITNESS:    So what we heard in these two

14     ostinatos to begin with is that those slides in the ostinato

15     in Joyful Noise are not in the ostinato in Dark Horse.          In

16     addition in terms of the texture, that is what other sounds

17     are going on, halfway through that verse in Joyful Noise, we

18     have low notes that are sustained that add to the texture and

19     thereby begin to not make it so sparse.

20                 Whereas in the verse in Dark Horse, like many other

21     songs, the texture is sparser than the difference halfway

22     through the verse in Joyful Noise in texture compared with

23     Dark Horse.

24                 Now, using my pointer, that sliding ostinato that's

25     at issue in Joyful Noise occurs in every section.          So I'm



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 22 of 94 Page ID
                                  #:10557
                                                                            26


  1    looking here the introduction.       It continues in the rap

  2    verses.   It continues in the post-verse break.        It continues

  3    in chorus one.     It continues into rap verse two.      It

  4    continues in the post-verse break.       It continues in chorus

  5    two.   It continues in rap verse three.       And it continues in

  6    chorus three and into the outro.       Th outro is what we use in

  7    the business as an ending.      So like many outros, it continues

  8    to some use of the material from the chorus.

  9                What is notable then is that that sliding ostinato

10     in Joyful Noise is there all the way through, and you'll see

11     at the very bottom, I noted at 4 minutes 28 seconds, there's

12     a new section that appears quite different from anything else

13     in the song.    And that is where for the first time the

14     ostinato drops out completely, but it essentially runs all

15     the way through.

16                 By way of difference, the ostinato that's at issue

17     in Dark Horse Ostinato No. 2, we heard it not in

18     introduction.    It's in the verses.     It is not in chorus that

19     first ostinato that we heard.       I'm going to play it for you

20     in a moment at the piano once I have it working.         That first

21     ostinato that we heard (playing) that plays in the choruses

22     and in the introduction.

23                 In Dark Horse by way of difference, we have the

24     Ostinato No. 2 that's at issue in the verses.         And in fact in

25     the last verse, the rap verse halfway through it, Ostinato



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 23 of 94 Page ID
                                  #:10558
                                                                            27


  1    No. 2 drops out and Ostinato No. 1 comes back in only to

  2    continue into Chorus 3.      And so I know that you have listened

  3    to the sound recordings and just to kind of wrap up, start

  4    with chorus number three which is here in Joyful Noise.

  5    We're gonna hear all the way to the end, and then we'll go to

  6    Chorus No. 3 in Dark Horse and hear it all the way to the

  7    end.   So the chorus in Joyful Noise that has the ostinato at

  8    issue.   We'll start right there.      The chorus in Joyful Noise.

  9                               (Music played.)

10                 THE WITNESS:    Now, that was Chorus 3 and we're

11     gonna go right now to the outro.       Continue.

12                                (Music played.)

13                 THE WITNESS:    It's difficult to hear that ostinato

14     at issue, but it's still back there.        It's not near the front

15     of the mix at all, but it's part of the chorus.         It's back

16     there.

17     BY MS. LEPERA:

18     Q.     Chorus 3, Dr. Ferrara?

19     A.     That was the end of the outro.      And now we go to

20     4 minutes and 28 seconds, the final section was really a new

21     section in Joyful Noise.

22                                (Music played.)

23     BY MS. LEPERA:

24     Q.     You have played all the sections through you wish with

25     respect to Joyful Noise?



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 24 of 94 Page ID
                                  #:10559
                                                                            28


  1    A.    Yes.

  2    Q.    Was there an additional section you wanted to play?

  3    A.    Yes, as I mentioned earlier, we're now going to hear

  4    Chorus 3 in Dark Horse which would be the corresponding

  5    Chorus 3 to the end of the song.

  6                                 (Music played.)

  7                  THE WITNESS:   So just to wrap it up, you heard

  8    (playing) that's Ostinato No. 1.       That's what you were

  9    hearing during the chorus of Dark Horse.

10     BY MS. LEPERA:

11     Q.    Okay.    Having looked at the structures of the two songs

12     and having played portions of the music, could you explain

13     the reason why you go through this exercise in terms of

14     looking at the structure this way?

15     A.    Yes.    It's -- essentially, it's a map of what's going on

16     in each song and from one time to another.         And it also

17     allows me as an analyst to articulate for a reader of my

18     reports or for a trier of facts, where the music at issue is.

19                   So here it's clearly in the verses and only two

20     verses and half of one verses in Dark Horse not in the

21     introductions and choruses and yet it plays all the way

22     through the first approximately 4 minutes 27 seconds in

23     Joyful Noise.     That information is important.

24     Q.    And did you find differences with respect to the

25     structures?



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 25 of 94 Page ID
                                  #:10560
                                                                            29


  1    A.    Yes.   First, in terms of similarities, the similarities

  2    are generic.    That is many songs, countless songs begin with

  3    an introduction.     Countless songs, most songs, in fact in

  4    various genres have verses and choruses.        So those are things

  5    that are ideas that have been around for decades and decades

  6    and again used in countless songs in many genres.

  7                 On the other hand, you can see that there are

  8    differences in, for example, in the duration.         It's an

  9    eight-bar intro as compared to a four-bar intro.         We say

10     intro rather than introduction.       The rap versus is 16-bars.

11     The sung verses is eight.      The choruses are eight in both.

12                  There are two post-verse breaks in Joyful Noise.

13     There is no post-verse break in Dark Horse.         There's a break

14     after the chorus and so there are these structural

15     differences between the two.

16     Q.    And do the ostinatos that you have been speaking about

17     in Joyful Noise and Dark Horse Ostinato No. 2 have similar

18     structure functions?

19     A.    No, they're actually quite different, and I think it's

20     procedurally pretty obvious right now.        The ostinato that's

21     at issue in Joyful Noise and I used this word purposefully

22     merely repeats.     It just keep repeating.     It just keeps

23     repeating.    Whereas the Ostinato No. 2 in Dark Horse comes in

24     strategically.     It really does have a structural function

25     that's quite different.



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 26 of 94 Page ID
                                  #:10561
                                                                            30


  1                And what is it?    It identifies the beginning of

  2    each verse.    It identifies of sung verse one, of sung verse

  3    two and of rap verse.      Remember, it plays in the first half

  4    of the rap verse.     That's a very different structural

  5    function between the ostinatos that are at issue in the two

  6    songs.

  7    Q.    Of the two ostinatos in Dark Horse, we've been calling

  8    it Ostinato No. 1 which is in the introduction we discussed

  9    and Ostinato No. 2 that's at issue.        Is either of two

10     ostinatos more important or less important in the Dark Horse

11     composition?

12     A.    So within Dark Horse itself, we're not talking about

13     Joyful Noise at all here, the question is this first ostinato

14     that opens Dark Horse and that we hear in the choruses

15     (playing) is that more important overall than (playing).

16                 In my opinion the answer is that that first

17     ostinato is more important.      It's more important first

18     because it's the first thing that you hear in Dark Horse

19     (playing) and it's part of the last thing that you hear in

20     Dark Horse.    We heard it just before in the chorus, Chorus 3.

21                 In the business the word hook which means the most

22     memorable part is often used interchangeably with the word

23     chorus.   Like sometimes they combine it and they say it's the

24     chorus hook.    And so in my opinion, this is the fact here in

25     Dark Horse as well.     That the most memorable part of Dark



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 27 of 94 Page ID
                                  #:10562
                                                                            31


  1    Horse is the hook.     It's the chorus and that is also where

  2    Ostinato No. 1 is.     Ostinato No. 2 is never in the chorus.

  3                  And so on those bases, I would say from a

  4    musicological perspective, the Ostinato No. 1 is more

  5    important than Ostinato No. 2 in Dark Horse.

  6    Q.    Okay.    So we've looked at the structure and you've done

  7    your comparative analysis there.       Another element of a

  8    musical composition is harmony; is that right?

  9    A.    Yes.

10     Q.    What is harmony?

11     A.    Harmony is the simultaneous sounding of notes that

12     essentially creates chords and when you have series of

13     chords, we called it a chord progression.

14     Q.    Did you make any findings regard the harmonies of the

15     two compositions?

16     A.    Yes.    In my report I provided the chords that are in

17     both of the songs and particularly, in the choruses of both

18     songs.

19     Q.    Can we please identify Ferrara Demonstrative No. 2?

20     A.    Yes, that's my analysis from my first report.         And what

21     you see, and these are put in the same key I should say so

22     that you can put this in context, the proper context.          Joyful

23     Noise is in the key of A minor, but Dark Horse is in the key

24     of B flat minor.     And so following accepted musicological

25     practices, I transposed, I changed the key because Dark Horse



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 28 of 94 Page ID
                                  #:10563
                                                                            32


  1    is in a different key.      I transposed it down to A minor so

  2    that we can properly compare the chords.

  3                 So these chords are based on A minor in both.         In

  4    Joyful Noise these are the chords and this is the harmonic

  5    rhythm.   Harmonic rhythm is the rate of change of chords.          So

  6    here are the beats 1-2-3-4.      (Playing.)    So the first chord

  7    is held for four beats.      That's the A5 chord.     The second

  8    chord C5 is held for three beats and the final chord F is

  9    held for one beat.     (Playing.)

10     Q.    That was Joyful Noise.

11     A.    Thank you.    That's Joyful Noise.      That was the upper

12     line going from left to right.

13                  In Dark Horse, the lower line, you see that there

14     are very different chords.      In the first bar, there is an F

15     major 7 chord, a C chord, an A minor chord, and then another

16     A minor chord, but with G as lowest note.        So it's not only

17     the fact that the chord progression is rather different, it's

18     rather completely different.

19                  In addition to that difference in the chord

20     progression, the harmonic rhythm is completely different

21     because in Dark Horse each chord is held for two beats.

22     (Playing.)    F major 7, C, A minor, A minor with G.

23                  That harmonic context and ground provides a very,

24     very different overall context for both songs.         Both in terms

25     of the difference in the chord progressions, the difference



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 29 of 94 Page ID
                                  #:10564
                                                                            33


  1    in the harmony, but also the difference in the harmonic

  2    rhythm.

  3    Q.    And another element of a musical composition, I believe

  4    you indicated earlier when you were describing the various

  5    elements is rhythm?

  6    A.    Yes.

  7    Q.    Now, did you make any findings regarding the rhythm of

  8    Joyful Noise and Dark Horse generally?

  9    A.    Yes.   As I mentioned, I transcribed into musical

10     notation, of course, and listened very carefully.          You have

11     to listen very carefully just to able to transcribe it into

12     notes.    I transcribed the vocal parts which have a rhythm

13     including the rap parts.      The rap parts don't have pitches as

14     they're spoken in rhythm, but that rhythm can be notated.

15                  And what I covered is that the rhythm in the vocal

16     parts in the two songs is very different.        Indeed, Dr. Decker

17     didn't present any similarities in the rhythm in the vocal

18     parts.    I also found that the rhythm in the instrumental

19     parts, and let's just put aside the ostinatos for right now.

20     That the rhythm in other instrumental parts is also quite

21     different in the two songs.

22                  And once again, Dr. Decker didn't say that they

23     were similar.    He didn't consider that to be a similarity.

24     And that's correct they aren't similar.

25                  With respect to the rhythm in the ostinatos, we're



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 30 of 94 Page ID
                                  #:10565
                                                                            34


  1    going to get more into that, but just preliminarily, my

  2    finding is that the fast notes, those slides that gives you

  3    fast notes on a beat which then takes away from the note that

  4    follows it.    So while you have all even notes in the two

  5    ostinatos in Dark Horse, (playing) that's Ostinato No. 1 all

  6    even played and Ostinato No. 2 in Dark Horse (playing)

  7    they're all evenly played.

  8                You don't have in my opinion that even playing of

  9    notes because that distinctive characteristic of the ostinato

10     in Joyful Noise, those slides, which interrupt that flow are

11     not present.

12     Q.    And again we're gonna get into the ostinatos in more

13     detail in a moment both in Dark Horse and in Joyful Noise.

14     Before we do that, you mentioned the term melody and you've

15     mentioned it several times now.       Can you please just briefly

16     describe what does melody constitute from a musicological

17     perspective?

18     A.    Melody is defined as a sequence or series of single

19     notes, a string of notes with rhythmic durations.

20     Q.    And we've heard the term pitch used.       What is the

21     definition of pitch?     What does it mean from a musicological

22     perspective?

23     A.    It's the high or low placement of a sound, a pitch,

24     usually in terms of a scale.

25     Q.    And I believe you discussed your views with respect to



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 31 of 94 Page ID
                                  #:10566
                                                                            34


  1    going to get more into that, but just preliminarily, my

  2    finding is that the fast notes, those slides that gives you

  3    fast notes on a beat which then takes away from the note that

  4    follows it.    So while you have all even notes in the two

  5    ostinatos in Dark Horse, (playing) that's Ostinato No. 1 all

  6    even played and Ostinato No. 2 in Dark Horse (playing)

  7    they're all evenly played.

  8                You don't have in my opinion that even playing of

  9    notes because that distinctive characteristic of the ostinato

10     in Joyful Noise, those slides, which interrupt that flow are

11     not present.

12     Q.    And again we're gonna get into the ostinatos in more

13     detail in a moment both in Dark Horse and in Joyful Noise.

14     Before we do that, you mentioned the term melody and you've

15     mentioned it several times now.       Can you please just briefly

16     describe what does melody constitute from a musicological

17     perspective?

18     A.    Melody is defined as a sequence or series of single

19     notes, a string of notes with rhythmic durations.

20     Q.    And we've heard the term pitch used.       What is the

21     definition of pitch?     What does it mean from a musicological

22     perspective?

23     A.    It's the high or low placement of a sound, a pitch,

24     usually in terms of a scale.

25     Q.    And I believe you discussed your views with respect to



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 32 of 94 Page ID
                                  #:10567
                                                                            35


  1    the melodies in Dark Horse.      Just to clarify, are there any

  2    similarities whatsoever in your opinion between the two

  3    melodies of Dark Horse and Joyful Noise?

  4    A.    No.    And before I was speaking about the rhythms, that

  5    is the rhythms in the ostinatos.       The rhythms in the

  6    instrumental parts.     The rhythms in the vocal parts, the raps

  7    for example.     There are no rhythmic similarities in my

  8    opinion.

  9                  With respect to the melody, that is the setting to

10     pitch of the melodies, I did not find any -- any notable

11     similarities in the pitch sequence other than a trite and

12     slight similarity of some notes that are part of in fact

13     Ostinato No. 1 and Ostinato No. 2 in Dark Horse and in the

14     ostinato at issue in Joyful Noise.

15     Q.    Okay.    So let's get into that.     If we could first please

16     identify what we have in front of you as Demonstrative 4,

17     Dr. Ferrara.

18     A.    Yes.

19     Q.    Dr. Ferrara, No. 3.

20     A.    Oh, thank you.

21     Q.    What is that?

22     A.    This is a keyboard, and what I instructed to be done was

23     to have the letter names written on each of the white keys so

24     that we can see from left to right, the scope of the musical

25     alphabet.     There's only seven letters in the musical alphabet



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 33 of 94 Page ID
                                  #:10568
                                                                            36


  1    A, B, C, D, E, F, G, and then you just keep repeating as go

  2    higher or lower.     The scale degrees also do the same.

  3                 If we can, perhaps, highlight the first A at the

  4    bottom.    Yes, that's A.     If we move up the scale, the next is

  5    B.   The next is C.      The next is D.   The next is E.    The next

  6    is F.    The next is G.     And notice now we start all over again

  7    on A, B, C.    It just continues all the way up.       Seven letters

  8    in the musical alphabet.

  9    Q.      Now, if we could turn to Demonstrative No. 4, what is

10     this?

11     A.      In Demonstrative No. 4, I added the scale degrees that

12     correspond to those letters.       A musical scale consists of

13     seven scale degrees and each one is associated or corresponds

14     to a pitch that is a letter name.         So scale degree one if we

15     can highlight that is A, but it's also there's a system

16     called Solfege that music students learn.

17                  And so instead of calling it A or even calling it

18     1, they call it Do.      This is like the song from the Sound of

19     Music Do Re Mi.     So this is Do, that's A.     And then B is

20     scale degree 2 which is also Re.       C is scale degree 3 which

21     is Mi.    Fa is scale degree 4 which is next to E is 5.        F is 6

22     is La and G is 7 which is Ti and then it just continues.

23     Q.      And there are three different ways of essentially

24     explaining the same pitch; is that right?

25     A.      That is right.



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 34 of 94 Page ID
                                  #:10569
                                                                            37


  1    Q.      So the fact that they're differently notated with letter

  2    and then numbers and Solfege, it's describing exactly the

  3    sale thing for that pitch?

  4    A.      That is correct.

  5    Q.      And by the way, I believe you mentioned this.       Did you

  6    transpose the keys of Dark Horse and Joyful Noise in any way

  7    to facilitate your analysis?

  8    A.      Yes.   Following musicological practices so that I can

  9    see and readily present the similarities and differences, I

10     put them both, well, I lowered the key of Dark Horse from B

11     flat minor to A minor which is the key of Joyful Noise.

12     Q.      So they initially start in different keys?

13     A.      That's correct.

14     Q.      Now, if you would please look at what we've put as

15     Demonstrative 5, Dr. Ferrara, can you identify this?

16     A.      Yes.   This is also from my report and this is the

17     musical notation of Ostinato No. 1.        (Playing.)   As you can

18     see, it has the alphabet letters C-B-A-E written over each

19     note.

20     Q.      Ostinato No. 1 in Dark Horse.

21     A.      That's correct.

22     Q.      Because there's two in Dark Horse and there's only one

23     in Joyful Noise?

24     A.      That is correct.

25     Q.      Now, could we play from the Dark Horse Exhibit 76, the



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 35 of 94 Page ID
                                  #:10570
                                                                            38


  1    introduction portion so you can identify it with respect to

  2    this demonstrative.

  3                               (Music played.)

  4    BY MS. LEPERA:

  5    Q.    Now, Dr. Ferrara, it's only here with four notes, but we

  6    heard more.    Can you explain why?

  7    A.    Yes, it is an ostinato that means this rather simple

  8    melody of four notes consecutively repeats which, of course,

  9    is a necessary ingredient to call it an ostinato or to call

10     it a riff or to call it a loop.

11     Q.    So this is all the musical material in Ostinato No. 1?

12     A.    Yes.

13     Q.    Simply the four notes.

14     A.    That's correct.

15     Q.    Repeating.

16     A.    Yes.

17     Q.    Can we turn to Demonstrative No. 6, can you identify

18     that, please?

19     A.    Yes, as we did before with the keyboard, the scale

20     degrees have been listed under the notes.        And so you can see

21     that C, the first note is scale degree is three.         The second

22     note is scale degree two.      The third note one.     The fourth

23     note five.

24     Q.    Okay.   And demonstrative No. 7?

25     A.    Following what we did with the keyboard, we've added



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 36 of 94 Page ID
                                  #:10571
                                                                            39


  1    solfege Mi Re Do So.

  2    Q.    So these demonstrative all reflect the notes in Ostinato

  3    No. 1 described in those three methods is that fair?

  4    A.    That's correct.

  5    Q.    Now, look at Demonstrative No. 8, can you identify this

  6    Dr. Ferrara?

  7    A.    This is the same Ostinato No. 1 from Dark Horse at the

  8    top in notes with letters above them, and we go back now to

  9    our keyboard and we have a full octave from C to C and all of

10     the notes in the demonstrative are included in that keyboard.

11     Q.    So those notes that are highlighted in this keyboard are

12     merely the reflection of the notes above C-B-A-E?

13     A.    That is correct.     So that is C, you see.     This is B.

14     This is A and now E.     If you notice going back to C, C moved

15     down to B, C to B is the beginning of Ostinato No. 1.          Then

16     it continues to A and there is a leap down, it's not the

17     adjacent note, down to E.

18     Q.    Dr. Decker, was talking about a C, B interval in Dark

19     Horse Ostinato No. 2 being extremely important.         Do you

20     recall that?

21     A.    Yes.   My understanding is that he considered the

22     movement from C to B from scale degree 3 to 2 to be

23     significant.

24     Q.    And is that interval from C to B in Ostinato No. 1?

25     A.    Yes, it is.



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 37 of 94 Page ID
                                  #:10572
                                                                            40


  1    Q.    Now, turn to Demonstrative No. 9.       And what is

  2    Demonstrative No. 9?

  3    A.    It's essentially, the same as eight.       Now we have the

  4    Solfege and we have high lighted the four notes and the four

  5    corresponding keys on the keyboard just like the one that I'm

  6    playing here.

  7    Q.    So on this demonstrative when you look at the Solfege,

  8    you're looking at as a Mi, Re, Do in Solfege?

  9    A.    That is right.    Mi Re Do sole.

10     Q.    Now, if we could look at Demonstrative No. 10.         What is

11     Demonstrative No. 10, Dr. Ferrara?

12     A.    That begins to gives us a sense of four notes in

13     Ostinato No. 1.     You hear four iterations of that Ostinato

14     No. 1.    In fact, when we heard the introduction of Dark

15     Horse, it was iterated 14 times.       14 times before we hear

16     Ostinato No. 2.

17     Q.    Okay.   And again just for clarification, no matter how

18     many times you repeat those four notes in this ostinato, it's

19     still the same four notes; correct?

20     A.    It's still the same four notes.       It's a very simply

21     melody and simply repeating it doesn't make it more than

22     simple.   It's simply a simple repeating melody of four notes

23     (playing).

24     Q.    Okay.   I think we can move on to the next.       Well, let me

25     ask you this first.     In connection with your overall analysis



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 38 of 94 Page ID
                                  #:10573
                                                                            41


  1    here looking at the two compositions and comparing them, did

  2    you look at any music outside of those two compositions for

  3    any purpose?

  4    A.    Yes.    I looked at music that predates 2008 the release

  5    year of Joyful Noise.      And one of the things that I looked

  6    for was ostinatos that are like the Ostinato No. 1 in Dark

  7    Horse.

  8    Q.    Okay.    And what did you find?

  9    A.    I found several.     We're just going to look at two today

10     for the sake of time.      And we can begin with that first find

11     of what's called a prior art work.       That is a song or

12     composition.     You can see here in the top that I have this

13     from my report.     This is Brainchild, the ostinato.       It was

14     released in 1996 so 12 years before Joyful Noise.

15                   And as you can see even if you can't read music, if

16     you read the letters C-B-A-E, 3-2-1-5, Mi Re Do So, they're

17     identical.     And so here is Brainchild (playing) and as we'll

18     hear in a moment, it keeps repeating.        And here is Ostinato

19     No. 1 in Dark Horse and like in the Brainchild, it just keeps

20     repeating (playing).

21     Q.    And just for the record, we've shown you Demonstrative

22     No. 11.   Is this the four notes in Brainchild and Dark Horse

23     that you have been referring to?

24     A.    Yes.

25     Q.    Now, let's look at Demonstrative 12.



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 39 of 94 Page ID
                                  #:10574
                                                                            42


  1    A.      Yes.    Here I have like I did before, provided a more

  2    expansive view of what it means to simply repeat the same

  3    simple four notes.       So in Brainchild (playing) that's what

  4    I've written.       And here's Dark Horse (playing).     They're the

  5    same.

  6    Q.      Okay.    And do we have an audio recording from your

  7    report that you have for the Brainchild ostinato?

  8    A.      Yes, it was submitted with my first report.

  9                    MS. LEPERA:   Can we please play that.

10                                   (Music played.)

11                     MS. LEPERA:   And the Dark Horse Ostinato No. 1 from

12     Exhibit 76, please.

13                                   (Music played.)

14     BY MS. LEPERA:

15     Q.      Okay.    Is one a little faster?

16     A.      Yes.

17     Q.      Which one?

18     A.      Brainchild is a little and, of course, the Joyful Noise

19     is a little faster than Dark Horse.        Actually, about 15 to

20     16 percent faster.

21     Q.      But just to sum up other than that differential point is

22     there any difference whatsoever between the four notes that

23     you have indicated here are in connection with Brainchild and

24     Dark Horse Ostinato No. 1, any difference?

25     A.      In my opinion the difference would be one of



                             UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 40 of 94 Page ID
                                  #:10575
                                                                            43


  1    articulation, performance that is the notes in Brainchild

  2    articulated that way.      Whereas in Dark Horse, they're played

  3    what's called connected (playing).

  4    Q.    Does that change underlying composition?

  5    A.    No, it does not.

  6    Q.    Still the same four notes C-B-E-A?

  7    A.    That is correct.

  8    Q.    Mi Re Do So?

  9    A.    Mi Re Do So, that's correct.

10     Q.    Or 3-2-1-5?

11     A.    Yes.

12     Q.    Now, let's look at Demonstrative No. 13.        Did you find

13     any other material in your, what you called the prior art

14     search, that is relevant or related to Ostinato No. 1 in Dark

15     Horse?

16     A.    Yes.   This is one of those others and again, we're just

17     limiting it to this one right now.       There were others in my

18     report with this Ostinato No. 1.       This is a track from a

19     movie that was released in 2002 called The Hours and the film

20     score written by a very well known composer Phillip Glass.

21     Q.    And what did you find In Choosing Life?

22     A.    Just like in Brainchild, In Choosing Life, we have a

23     four note repeating melody (playing) on exactly the same

24     notes.

25     Q.    And if you look at Demonstrative No. 14, what have you



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 41 of 94 Page ID
                                  #:10576
                                                                            44


  1    prepared here?

  2    A.    So once again to give you a sense of the extent where

  3    you keep repeating the same simple four notes In Choosing

  4    Life and in Dark Horse (playing) just go back and forth

  5    because they're the same.

  6    Q.    So once again in both of these -- withdrawn.

  7                 In Choosing Life you have the same four notes that

  8    you have in Dark Horse Ostinato No. 1.

  9    A.    That is correct.

10     Q.    Can you explain to the jury what's the musicological

11     relevance of finding these examples?

12     A.    Well, first, it confirms the simplicity of the ostinato

13     and it shows that other composers created this ostinato

14     independent of Joyful Noise.       They created it independently

15     because they were released before so they must have been

16     independent of Joyful Noise.

17     Q.    Now, let's look at Demonstrative No. 15.        Can you

18     identify this, Dr. Ferrara?

19     A.    Yes.   This is the first bar of Ostinato No. 2.        This is

20     the ostinato in Dark Horse that Dr. Decker has placed in

21     issue.   What you see the first bar, the first eight notes.

22     And as we did before, I have the letter names and this

23     transcription is from my report.       I have the letter names

24     above C-C-C-C-B-B-A-E and you see the scale degrees and the

25     Solfege below that.



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 42 of 94 Page ID
                                  #:10577
                                                                            45


  1                MS. LEPERA:    And can we please just have that

  2    played from Exhibit 76 so we can have our memories refreshed.

  3                               (Music played.)

  4    BY MS. LEPERA:

  5    Q.    Now, let's look at Demonstrative No. 16.        Can you please

  6    identify and describe what Demonstrative 16 is?

  7    A.    In my first report, I placed Ostinato No. 1 over

  8    Ostinato No. 2.     These are both in Dark Horse.      The opening

  9    ostinato from the introduction (playing) and Ostinato No. 2

10     that we hear for the first time in the verse (playing) with

11     all of the letters and the scale degrees and sole.

12     Q.    What does this demonstrate to you?

13     A.    This demonstrates for me that Ostinato No. 2 literally

14     grows out and is an extension of Ostinato No. 1.         As you can

15     see, what we've simply done is moved over the C, that's the C

16     on the top line that's in Dark Horse Ostinato No. 1 and below

17     it you see Ostinato No. 2.      Compositionally, all that's

18     occurred is it's been stretched out.        Instead of (playing),

19     now same pitch, the same scale degree.        The very next note is

20     that movement from scale degree 3 to 2 which Dr. Decker finds

21     significant.    (Playing.)    It's in Ostinato No. 1.

22                 And as you can see, that scale degree 2, that Re is

23     repeated one extra time in Ostinato No. 2.         So instead of

24     (playing) we have.     But significantly now, take a look at the

25     last two notes.     You'll see an A to an E.     Now, look top line



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 43 of 94 Page ID
                                  #:10578
                                                                            46


  1    A-E bottom line A-E or 1-5 or Do So.        No matter how you spell

  2    it, the last two notes of Ostinato No. 2 are identical to the

  3    last two notes of Ostinato No. 1.       They're identical.

  4                  So on that basis and because Ostinato No. 1 occurs

  5    14 times (playing) from a musicological perspective in

  6    musical time, the way in which a composition develops in

  7    musical time.     The way in which melodies and themes are

  8    transformed.     It's part of standard musicological practice.

  9                  We say that compositionally, Ostinato No. 2

10     (playing) simply stretched out Ostinato No. 1.         And on the B

11     as compared on the last two notes, they're identical.          And so

12     there is very, very strong musicological evidence that

13     Ostinato No. 2 was created as having grown out of Ostinato

14     No. 1.

15     Q.     Stated otherwise the first pitch in Ostinato No. 1 being

16     a C.   Yes?

17     A.     Yes.

18     Q.     It's just repeated three times in Ostinato No. 2.

19     A.     That is correct as you can see on the screen C-C-C, yes.

20     Q.     And stated more simply perhaps, if B is the second pitch

21     in Ostinato No. 1, it's just repeated more time in Ostinato

22     No. 2; right?

23     A.     That's right.

24     Q.     So you've discussed that Ostinato No. 2 in your opinion

25     came after Ostinato No. 1 and it grew out of it.         And



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 44 of 94 Page ID
                                  #:10579
                                                                            47


  1    previously you talked about the placement of Ostinato No. 1

  2    and the hook with the chorus.       What does Dr. Decker say about

  3    Ostinato No. 1?

  4    A.    In his second report, Dr. Decker wrote that Ostinato

  5    No. 1 in Dark Horse is quote "plainly dissimilar" end quote

  6    as compared with the ostinato at issue in Joyful Noise.

  7    Ostinato No. 1 in Dark Horse is plainly dissimilar as

  8    compared with the ostinato he places in issue in plaintiff's

  9    Joyful Noise.

10     Q.    And by virtue of that statement by him, what is the

11     relevance to you from a musicological perspective of that

12     acknowledgment?

13     A.    Well, as you can see, there's very strong musicological

14     evidence that Ostinato No. 2 grows out of Ostinato No. 1.

15     Moreover, many of the purported similarities between Ostinato

16     No. 2 in Dark Horse and the ostinato in Joyful Noise are also

17     present in Ostinato No. 1.      For example, they're both

18     descending ostinatos (playing).

19                 They both have that movement from scale degree 3 to

20     2.   The Ostinato No. 1 and No. 2 have even notes.         The

21     texture is sparse.     When Ostinato No. 1 first appears in the

22     introduction and it's also sparse in Ostinato No. 2 when it's

23     first introduced in the verse.

24                 And in addition, the tambra, the sound quality,

25     well, the sound quality in Ostinato No. 1 in Dark Horse and



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 45 of 94 Page ID
                                  #:10580
                                                                            48


  1    Ostinato No. 2 in Dark Horse is the same.        To me it sounds

  2    like the same synthesizer patch.       There is no question it's

  3    the same tambra.

  4                  And so what's extraordinary about Dr. Decker's

  5    finding is on the one hand he says that clearly Ostinato

  6    No. 1 is plainly dissimilar to the ostinato in the Joyful

  7    Noise.   And then he finds that Ostinato No. 2 is

  8    substantially similar to the ostinato in Joyful Noise.

  9                  Well, that's a self-contradiction.     In fact, it's

10     nonsensical from a musicological perspective.         Because on the

11     one hand, you can't say that one ostinato is plainly

12     dissimilar from another, and then say that second ostinato is

13     substantially similar even though that first ostinato

14     embodies many of the same similarities that you're putting at

15     issue with Ostinato No. 2 so it is self-contradictory.

16     Q.    Now, let's look at the ostinato in Joyful Noise.         How

17     many ostinatos are there in Joyful Noise?

18     A.    One.

19     Q.    Okay.    And let's look at exhibit -- Ferrara

20     Demonstrative 19.     Okay.   Can you identify this, Dr. Ferrara?

21     A.    Yes.    This is right out of my report.      The top line is

22     the 22 note Ostinato No. 2 in Joyful Noise.         So you can see

23     it's two bars in length and if you take a look at these

24     heavily bracketed notes, those are the swoops.         It's not just

25     (playing).     Those slides are there.     Dr. Decker concedes that



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 46 of 94 Page ID
                                  #:10581
                                                                            49


  1    they're there.     Then you have single notes and then right

  2    there, and then another slide and that goes to scale degree

  3    1, but now in the next bar, (playing), listen.

  4                 That is why it's a two-bar not a one-bar phrase

  5    because this first bar never repeats by itself.         This second

  6    bar always, every time follows the first bar.         It is a

  7    two-bar phrase.      And if one correctly counts the notes that

  8    Dr. Decker conceded are there, you get 22 notes.         If you look

  9    at Dr. Decker's table, we will later, he says there are 16.

10                  Actually, he says there are eight, but his table

11     tells us there's 16.      I'll walk you through that.      That's

12     clearly different from the number of notes that he puts in

13     issue in Ostinato No. 2, what I call the first bar, where he

14     says there are 8.

15     Q.    Let me ask you this in another way.       If you look at the

16     very last note in or the last series of notes in the first

17     measure of Joyful Noise?

18     A.    Yes.   Here?

19     Q.    Yes, right there.     And compare them to the last notes in

20     second measure of Joyful Noise.

21     A.    Yes.

22     Q.    They're different, are they not?

23     A.    They are different.     Just a scale degree which

24     Dr. Decker writes in his table, this is scale degree 1 and

25     then he puts a slash and this here is scale degree 6.           There



                            UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 47 of 94 Page ID
                                  #:10582
                                                                            50


  1    is no scale degree 6 anywhere in the ostinato in Dark Horse.

  2    Q.    But the reason you're characterizing the Joyful Noise

  3    ostinato two measure such as this with all of these notes is

  4    because of the different endings?

  5    A.    That is correct.

  6    Q.    Okay.    Because an ostinato as you indicated is a

  7    repeating phrase that is not changed; is that right?

  8    A.    It's a repeating melodic phrase and the phrase doesn't

  9    end until here right at the F.

10     Q.    So Dr. Decker talked about the phrase length of both

11     Joyful Noise and Dark Horse being the same, i.e. eight notes.

12     Can you speak to that?      What's your opinion on that?

13     A.    Once again if properly transcribed, these were not

14     transcribed in his report, though he did admit set those

15     notes up here.     These extra notes here in Joyful Noise with

16     these brackets, there, there, and so forth.         There's 22 notes

17     as compared to eight.       And Dr. Decker and I agree at least on

18     these notes with respect to the first bar of Ostinato No. 2.

19     But even if you go to Dr. Decker's table on page 6 of his

20     first report --

21     Q.    We'll get there, Dr. Ferrara.

22     A.    He lists 16 notes.      So to answer your question, based on

23     my analysis, based on Dr. Decker's analysis, the phrase

24     lengths are different.      They are not the same.

25                   MS. LEPERA:   Now, let us to identify it



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 48 of 94 Page ID
                                  #:10583
                                                                            51


  1    specifically on the recording Joyful Noise, let us play

  2    Exhibit 75 in the opening.

  3                              (Music played.)

  4    BY MS. LEPERA:

  5    Q.    So you talked about the slides and you have on

  6    Demonstrative 19 these notes, certain notes in Joyful Noise.

  7    Can you demonstrate what you mean by the slides that create

  8    the differences in these two ostinatos?

  9    A.    Well, a slide is something that you can do easily on a

10     wind instrument.     For example, a slide trombone.      You can do

11     it on a string instrument that basically just simply move up

12     the string.    On a piano it's sort of difficult to do a slide

13     because you have to iterate each of the notes.         And so if I

14     do it on the piano, it's basically this (playing).

15     Q.    Is that anywhere in Dark Horse in Ostinato No. 2?

16     A.    No.    That distinctive characteristic of those slides in

17     Joyful Noise's ostinato is nowhere in the ostinato in Dark

18     Horse, in either ostinato.

19     Q.    So now let's move on to Demonstrative 20 and can you

20     describe what this is?

21     A.    Yes.    You might have noticed that where I played, the

22     range of the notes that I played in Demonstrative 19 for the

23     ostinato in Joyful Noise was quite high.        (Playing.)    Whereas

24     in Dark Horse, it's actually what we call down an octave.

25     And so in order to be fair, in order to be able to give



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 49 of 94 Page ID
                                  #:10584
                                                                            52


  1    Joyful Noise's ostinato the very best possible light to show

  2    what is the same, I brought it down an octave into the same

  3    range as Dark Horse.

  4                So Demonstrative No. 20 differs from 19 insofar as

  5    instead of Joyful Noise where it's actually recorded, here I

  6    bring it down an octave so that is in the same range.          You

  7    can really hear them more clearly next to each other, Dark

  8    Horse Ostinato No. 2.

  9    Q.    That is a difference.     It is an octave higher.      If we

10     can go back to 19 for a moment and demonstrate the original,

11     that is the original pitch level that Joyful Noise is in;

12     correct?

13     A.    That is correct.

14     Q.    And then let's go back to 20.      With respect to

15     Demonstrative 20, can you identify from your musical analysis

16     what notes are not in common between the two songs?

17     A.    Certainly.    And --

18     Q.    Between the two ostinatos.

19     A.    So if we look at the first beat which is right there.

20     You see it starts on A.      Dr. Decker said that he hears an A

21     there on the down beat so that's A to C.        This is just C.

22     That's not the same.     On the other hand, the next three Cs

23     (playing) are the same.      And now we go to the third beat and

24     as you can see, we have (playing) whereas here we just have a

25     B and so these are not the same.



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 50 of 94 Page ID
                                  #:10585
                                                                            53


  1                Now, the very next note B and B is the same.        Now

  2    even in Dr. Decker's table, here the two ostinatos separate.

  3    According to Dr. Decker table, this note is a B or scale

  4    degree 2.    And according to his table, this note is A.        So

  5    both here and in Dr. Decker's table, they're different.          And

  6    once again at the end of the first bar, you have a (playing)

  7    B flat A which is clearly not E.       And even in Dr. Decker's

  8    table, this note he writes as an A or scale degree 1 not the

  9    same as an E.    And so even according to Dr. Decker's table,

10     they're not the same.      And essentially this continues in the

11     next bar.

12                 As you can see, one of the things I've done, those

13     differences continue.      As you can see, what I've done here is

14     I've added a second iteration of the first notes of Ostinato

15     No. 2 and they do repeat like that so we can make up for the

16     difference in phrase length.       The phrase length is twice as

17     long in Joyful Noise's ostinato as compared to the ostinato

18     that Dr. Decker places in issue, Ostinato No. 2.

19     Q.    So in reality the second measure that you have for Dark

20     Horse Ostinato No. 2 is the repeat of the ostinato in Dark

21     Horse, but on top the ostinato in Joyful Noise is the

22     entirety of that.     Is that what you're saying?

23     A.    That's correct.

24     Q.    Let's look this information removing the X'ed out notes.

25     What is this Doctor, Demonstrative 22?



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 51 of 94 Page ID
                                  #:10586
                                                                            54


  1    A.      These are the notes that remain that are in fact the

  2    same in bar one and in bar two.       Essentially, the same

  3    differences, the same similarities.        So what you see here is

  4    in fact right there, there's a beat, there's a down beat.           So

  5    it's different and three notes that are the same Mi Mi Mi

  6    (playing).     The next note we saw is different, and then we

  7    have a single note Re.       That's the same.   That's it.

  8                  That is the demonstrable similarity between

  9    Ostinato No. 2 in the pitches and the ostinato in Joyful

10     Noise.    This is fragmentary, it's basic, it's elementary,

11     it's trite.

12     Q.      It's a C and a B?

13     A.      It's a C and a B.

14     Q.      It's Mi Re?

15     A.      It's Mi Re.

16     Q.      With a couple repeats of the Mi.

17     A.      That's right.

18     Q.      Now, let's look at Dr. Decker's chart which is

19     Demonstrative 23.       Does he have any other musical

20     transcription or even a chart of anything else in his initial

21     report comparing Joyful Noise to Dark Horse?

22     A.      No.   As I recall this is, I think, on page 6 of his

23     first report.     This is it in terms of any kind of attempt at

24     presenting the pitches and some sense of the pace, rhythmic

25     pace.



                             UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 52 of 94 Page ID
                                  #:10587
                                                                            55


  1    Q.    Do you agree with the scale degrees -- we talked earlier

  2    about how you can call a note or a pitch either by a letter

  3    or by a number or the solfege which is Do Re Mi; right?          So

  4    he's just using the scale degrees here; right?

  5    A.    Yes.

  6    Q.    Okay.    But we are now still talking about pitches.

  7    A.    That is correct.

  8    Q.    So what is your opinion with respect to how he has

  9    articulated these scale degrees?       Do you agree?

10     A.    No.    The scale degrees that he's presented distort the

11     melody in Joyful Noise.      It's not 3-3-3-3-2-2-2-1 and then

12     repeat it 3-3-3-3-2-2-2-6 because this is rather deceptive in

13     that box underneath No. 8, he writes 1/6.        That's very

14     deceptive.     In fact what he means is the first eight notes

15     goes to a one, but the next eight notes goes to six.           Eight

16     plus eight is 16.     The phrase length is 16.

17                   Importantly, as you saw, that three underneath beat

18     one, this three, it is a three in Dark Horse, but in Joyful

19     Noise it's not three.      It is 1-3 (playing) and he admits it

20     starts on A so this misrepresents.       There are other notes

21     that we've shown in my transcription that also misrepresent

22     the keys that what he's written here -- two points.

23                   What he's written here cannot be used as evidence

24     in support because it -- because it misrepresents what's

25     actually in the pitches in Joyful Noise.        That's the first.



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 53 of 94 Page ID
                                  #:10588
                                                                            56


  1    The second is let's say just for the sake of argument that

  2    this correct and it is not, but just for the sake of argument

  3    if it was correct, according to Dr. Decker, the only

  4    similarity is 3-3-3-3-2-2.      That's it.

  5    Q.    Let's move to the next slide.      And we have identified

  6    the 3s and 2s.     And once again in the solfege what's that,

  7    Dr. Ferrara?

  8    A.    Yes, this is solfege.     And as we saw before, essentially

  9    what Dr. Decker is finding to be the same is Mi Mi Mi Mi Re

10     Re.

11     Q.    If you look at even Dr. Decker's chart, what do you

12     conclude by virtue of the 7th and 8th beat?

13     A.    Under the numbers 7 and 8 as you can see, even as he

14     presents it, the pitches are different.

15     Q.    So once again even assuming any accuracy of this chart,

16     what is the only musical material in common between Joyful

17     Noise and Dark Horse per this chart?

18     A.    Mi Mi Mi Mi Re Re with even notes that don't exist in

19     that rhythm because of the slides in Joyful Noise.          But even

20     if you want to say well, those slides not there, even though

21     he admitted they are, you would still have only Mi Mi Mi Mi

22     Re Re in evenly played notes.

23     Q.    We have the keyboard on Demonstrative No. 25.         Can you

24     just play the demonstrative?

25     A.    Yes, of course.    According to this chart of



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 54 of 94 Page ID
                                  #:10589
                                                                            57


  1    Dr. Decker's, these are the notes (playing) that's the C four

  2    times, and then the note right next to it that's it

  3    according to Dr. Decker.

  4                 MS. LEPERA:    Okay.

  5                 THE COURT:    Is this a good time for a morning

  6    recess?

  7                 MS. LEPERA:    It's a good idea.     I have quite a bit

  8    more.

  9                 THE COURT:    Why don't we then take the morning

10     recess.   Let's take ten minutes if we can.        Please keep an

11     open mind.    Don't discuss the case with one another or anyone

12     else.

13                                (Jury not present.)

14                  THE COURT:    What's your estimate, Ms. Lepera?

15                  MS. LEPERA:    Half an hour.

16                  THE COURT:    Then you're going to have a fairly long

17     cross I assume.

18                  MS. COHEN:    Um maybe, maybe not.    Maybe 30 minutes.

19                  THE COURT:    Okay.    Then we ought to be able to get

20     it in and take up Billboard at lunch.

21                  MS. COHEN:    Thank you.

22                  MS. LEPERA:    Thank you.

23                  THE CLERK:    This court's in recess.

24                                 (Recess taken.)

25                  THE COURT:    Okay, Ms. Lepera.



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 55 of 94 Page ID
                                  #:10590
                                                                            58


  1                  MS. LEPERA:    Thank you, Your Honor.

  2                  THE COURT:    Go ahead.

  3    BY MS. LEPERA:

  4    Q.    Okay.    Dr. Ferrara, we're going to resume and turn back

  5    to Demonstrative 25 where we left off, I believe.           And you

  6    had . . .     well, let me actually move back to the slide

  7    immediately prior to that.        And the one prior to that,

  8    actually.     This was Demonstrative 24.      It was Dr. Decker's

  9    chart we were looking at earlier.         Do you recall?

10     A.    I do.

11     Q.    Okay.    And the last two beats, 7 and 8, and the pitches

12     that are identified in those -- uh, in this chart, your

13     opinion previously stated with respect to them was what?

14     A.    That they were very different.

15     Q.    And can you explain why?

16     A.    Yes, certainly.       Uh, bring back -- that's right.

17                   So if you look under the No. 7, Dr. Decker lists

18     the pitch in Joyful Noise as 2.         That's this B.     (Playing.)

19     And then going to 8, he lists 1 so he finds this.           (Playing.)

20     That's Re Do.     Whereas in Dark Horse, he lists a 1 which is

21     correct (Playing) going down to 5.         Now, that's a huge

22     difference.     From 2 to 1 is a step-wise motion because it's

23     literally going down in steps on the keyboard.           We did it in

24     the beginning, 2, 1. (Playing.)         Whereas in Dark Horse, it's

25     a leap from 1 to 5.        (Playing.)



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 56 of 94 Page ID
                                  #:10591
                                                                            59


  1                 That interval, and an interval is the simply the

  2    space between two pitches.      So from 1 to 5 is an interval

  3    that's very recognizable.      (Playing.)    It's the opening

  4    interval in Here Comes the Bride.       A perfect fourth is what

  5    it's called.    It's extremely different as compared with

  6    (Playing) 2, 1 as charted by Dr. Decker.

  7                 In addition, once again, we have to remember that

  8    it's not just eight notes.      It's 16 notes.     The product

  9    phrase lengths are different.       The second time around after

10     you 8, we have a 6 so you can see that 6.         So now we're going

11     from 2 to 6. (Playing.)

12                  Now, listen to this.    (Playing.)

13                  Now, that's distinctive.    That interval is the

14     interval of a tri-tone, and it is a typical interval in

15     riffs.   For example, (Playing.)      It's got a real jazz flavor.

16     (Playing.)    There's nothing remotely like that in Ostinato 1

17     or 2 in Dark Horse.     In fact, once again, we still have the

18     same interval in Dark Horse from 7 to 8.         (Playing.)   The

19     perfect fourth which is very different from (Playing.)

20                  So the very character of those intervals are

21     distinctly different, and that is one of the distinctive

22     things about the melody in the ostinato in Joyful Noise.            So

23     it's not only the (Playing.)       It's not only those slides,

24     but at the end this interval of a tri-tone. (Playing.)

25                  Those are the two for me distinctive things about



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 57 of 94 Page ID
                                  #:10592
                                                                            60


  1    what is in the ostinato in issue in Joyful Noise, and they

  2    are completely absent in Dark Horse.

  3    Q.      Okay.   So if we move now to next demonstrative, uh, just

  4    to confirm, what is your opinion with respect to any

  5    commonality between the 7 and the 8 beats of these two?

  6    A.      Well, once again, per my transcription and analysis,

  7    it's not four 3s and two 2s.       It's three 3s (playing) spaced,

  8    different note at a single tone (playing) very fragmentary.

  9    But even if one accepts Dr. Decker's chart, and I do not, at

10     most, what he has is simply going side-by-side (playing) the

11     very next note down (Playing.)       That's it.

12     Q.      So we've eliminated the 7 and the 8 notes from your

13     opinion under your analysis is that they're completely

14     different between Joyful Noise and Dark Horse.

15     A.      And they are charted as different by Dr. Decker.

16     Q.      Very well.   Okay.   So now we are left with the chart,

17     um, Dr. Decker which has got the set 3 repeated three times

18     so it's 1, 2, 3, 4, and then we have the second scale set

19     repeated twice.      Is this all that remains from even

20     Dr. Decker's analysis in common between the two?

21     A.      Yes.    It won't accept the accuracy of the chart.     That's

22     all there is for Dr. Decker.       I do not accept the accuracy.

23     Q.      Okay.   And from a musicological perspective, are the

24     plaintiffs the first ones in history's music to have created

25     this?



                            UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 58 of 94 Page ID
                                  #:10593
                                                                            61


  1    A.    No.    It's actually a building block.     Uh, it is part of

  2    a descending scale that students all over the world,

  3    beginning students practice on every day.        Practice on a

  4    trumpet.     C-C-C-C-B-B-B-B.   This is how beginner students on

  5    a violin, C-C-C-C-B-B-B-B.      It's basic fundamental musical

  6    building blocks.

  7    Q.    And as we looked at earlier, you looked to see if there

  8    was some music that was comparable to the Ostinato No. 1 in

  9    Dark Horse, and you looked at Brainchild and Choosing Life.

10     Did you also look for music that reflects any of this

11     commonality that Dr. Decker describes between Joyful Noise

12     and Dark Horse?

13     A.    Well, what came to mind immediately for a 3-3-3-3-2-2 is

14     the opening vocal melody in Jolly Old Saint Nicholas.          That's

15     the melody that's set to the title lyrics, Jolly Old Saint

16     Nicholas, but it's in a major key.       (Playing.)    That's Jolly

17     Old Saint Nicholas.     So it's 4-4-4-4 3-3-3-3-2-2-2.       And

18     interestingly, if you look -- if you're brought back bar 7,

19     Joyful Noise also has a 2 there, but it's in a minor key

20     (Playing).    That's Joyful Noise.     This is Jolly Old Saint

21     Nicholas.     (Playing.)   Joyful Noise (Playing).     Saint

22     Nicholas (Playing.)

23                  Whereas Dark Horse according to Dr. Decker, at most

24     has (playing) no third two.      So on that basis, I didn't look

25     at an awful lot for -- for more prior art with respect to



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 59 of 94 Page ID
                                  #:10594
                                                                            62


  1    that.

  2    Q.      Well, let's look at Demonstrative 26.      What is

  3    Demonstrative 26?

  4    A.      What you have here is out of my report wherein I show

  5    that in addition to Jolly Old Saint Nicholas so it's scale

  6    degree 3, second line.       It's 3-3-3-2-2 that that scale degree

  7    three in a major key is functioning the same way.

  8                    Scale degree 3 in a major or minor key function the

  9    same way.       So I the melodic function is the same,

10     one-and-a-half step higher.        Also, with Merrily We Roll Along

11     (Playing.)       So 3-3-3-2-2 is the same melody as Merrily We

12     Roll Along.       By the way, it's the same melody as Mary had a

13     Little Lamb. (Playing.)

14                     So on that basis, I felt rather confident that I

15     had established that this 3-3-3-3-2-2 if one accepts it, and

16     I don't, in Dr. Decker's chart is simply something that

17     everybody has to have the ability to use in their music.

18     Q.      Okay.    And do you have to show in using this material

19     that Jolly Old Saint Nicholas and Joyful Noise or Dark Horse

20     are substantially similar?

21     A.      Absolutely not.

22     Q.      Is that, uh, not the point of this?

23     A.      It is not the point.

24     Q.      Okay.    Um, and let's look at what we have next,

25     demonstrative 27.       Okay.   So demonstrative 27, this is the --



                             UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 60 of 94 Page ID
                                  #:10595
                                                                            63


  1    would you like to identify what this is, Dr. Ferrara?

  2    A.    Yes.   This is the visual exhibit in my report as the --

  3    all the way to left, and I've put a circle on it, uh, that

  4    was the published sheet music, and then we blew it up.             And

  5    here it is now a little bigger.

  6                 And over the melody notes, and this is the key of B

  7    flat so it's up here (Playing.)       I put 3-3-3-3-2-2 because

  8    that's what's at issue, but there's, again, I know that extra

  9    C there with another two.      And then, once again, we broke it

10     out so you can see it a little bit more clearly.           So

11     essentially, these two simply flow out of this.

12     Q.    So when we're talking about scale steps, and we're back

13     to Do Re Mi Fa So La Ti Do, what exactly are the 3-3-3-3 and

14     2-2 in 27?

15     A.    It's Mi Mi Mi Mi Re Re.      That's it.   In my opinion, it's

16     only different note Mi Mi Mi, different note Re.           That's it.

17     If it's the proper transcription, that's what you get, but

18     even as charted by Dr. Decker, it's only Mi Mi Mi Mi Re Re.

19     Q.    And let's look now at the next exhibit.        28.    Thank you,

20     Scott.   What is demonstrative 28, Dr. Ferrara?

21     A.    This is the book cover, Tradition of Excellence, and as

22     you can, it's at the very top, you can read it.         It says book

23     one right there.     It says book one.     There you go.        So right

24     there, Book one.     This is a band method, and this is what --

25     kids usually in most school systems that have music band



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 61 of 94 Page ID
                                  #:10596
                                                                            64


  1    programs start in fourth grade so they're about 9 or 10 years

  2    old book.    Book one means this is basically at the beginning

  3    of fourth grade, and these are the kinds of things they're

  4    playing.

  5                And so as you can see, we have a skill builder,

  6    Merrily We Roll Along, and it boxed out.        So essentially

  7    here's the cover of the book.       Here's the page.    Now we

  8    zoomed see to that you can see it a little bit more clearly,

  9    and we zoomed in again to make it even more clear.          That's my

10     sloppy handwriting above with the 3s and two 2s.

11                 But as you can see, Merrily We Roll Along and Mary

12     Had a Little Lamb have the same melody.        They're set to the

13     same melody, just different lyrics.        And as you can see, they

14     both have this 3-3-3-3-2-2 scale movement.

15     Q.    And it's again Mi Mi Mi Mi Re Re.

16     A.    Mi Mi Mi Mi Re Re, that is correct.

17     Q.    And what about the spacing of the notes, Dr. Ferrara,

18     with respect to both Jolly Saint Nick and Merrily We Roll

19     Along?   One of the things that Dr. Decker talked about is the

20     notes that were in Dark Horse and Joyful Noise Ostinato No. 1

21     and 2 were evenly spaced notes.       What do we have here?

22     A.    That's right.    He says that they are.      In fact, in both

23     of these exhibits as you can readily see, the 3-3-3-3-2-2 are

24     evenly spaced notes, but it's the same rhythm that Dr. Decker

25     says is in both Ostinato 2 and in Joyful Noise.         In fact,



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 62 of 94 Page ID
                                  #:10597
                                                                            65


  1    that rhythm is not in Joyful Noise.        The slides interrupt

  2    that rhythm.    But even if one accepted it, they're also in

  3    Merrily We Roll Along.      They're also in Jolly Old Saint

  4    Nicholas as per these two, visual exhibits.

  5    Q.    In addition to the Mi Mi Mi Mi Re Re pitches being as

  6    you said in your opinion simplistic in these works, what

  7    about the rhythm?     How would you characterize that?

  8    A.    The rhythm is as easy as you can get.        It's just dot dot

  9    dot dot dot dot.     That rhythm is as simple as a rhythm can

10     be, and, of course, that makes sense.        This is -- this is

11     book one, the beginning of what would typically be a fourth

12     grade band program, and so they're not going to have complex

13     or creative rhythms.     They're going to have the most basic

14     rhythms that you can have, and that basic rhythm is just

15     simply playing the notes evenly.

16     Q.    And when you say this is in book one, approximately what

17     grade level is this in your experience?

18     A.    Grade four.    When I completed my undergraduate degree, I

19     was certified to teach K through 12th, and though I went on

20     to graduate school, in order to get that certification, I had

21     to one semester student teach in an elementary school in a

22     band program and then student teach the next year for a

23     semester in a high school.

24                 And teaching as a student teacher, these are the

25     kinds of books that we used, and, indeed, that same (playing)



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 63 of 94 Page ID
                                  #:10598
                                                                            66


  1    moving down the scale four notes, that's the thing -- that is

  2    the very same exercise of a scale that we -- that we taught.

  3    It's what I learned when I was in classes to learn how to

  4    play these instruments basically so that I could teach them

  5    as a student teacher and ultimately a teacher.

  6                  And by the way, I have four grandchildren.      The

  7    oldest is ten.     She just finished fourth grade.      She plays

  8    trumpet like her dad did.      And she's playing (playing.)

  9    She's doing the same scale.      It's rather universal,

10     C-C-C-C-B-B-B moving down the scale in this case on a wind

11     instrument.

12     Q.    Okay.    And we did look earlier at the keyboard and the

13     seven, you know, scale steps in the keyboard.         And when you

14     talk about an elementary education, is it, in fact, the case

15     that from your experience, what people learn to play is the

16     scale?

17     A.    That's exactly right.

18     Q.    And different components of the scale.

19     A.    That is right.

20     Q.    And what we really have here are just two components of

21     that seven note scale starting with Mi and Re.

22     A.    That's right.    Just two notes of a building block.

23     Q.    Could you provide an analogy?

24     A.    Sure.    Uh, claiming that essentially this is your

25     expression, that is 3-3-3-3-2-2 would be analogous to let's



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 64 of 94 Page ID
                                  #:10599
                                                                            67


  1    say a homeowner who's having a home built right next door.

  2    And he goes to the home builder.       He goes to the builder, and

  3    this person who owns the house says you're putting cinder

  4    blocks as the foundation of your new house.         I have cinder

  5    blocks in the foundation of my house.        That's what we're

  6    talking about, Cinder blocks as a foundation of a house.             It

  7    is an idea that anybody can use.       A part of a scale, a

  8    descending scale are like cinder blocks.        Anyone can use

  9    them.

10     Q.      One of the things that Dr. Decker talked about was

11     texture.     Did you find any work that you would like to share

12     with us that has some of the similarity that Dr. Decker was

13     complaining about in the public domain or in prior art?

14     Let's look at Exhibit demonstrative No. 29.         Can you identify

15     this?

16     A.      It is one of really many prior art works that I

17     presented in my two reports.       And, again, for the sake of

18     time, we're only gonna look at one of them.         This is by Gucci

19     Mane, 2006 so it was released two years before Joyful Noise.

20                  And this is right out of my report transcription

21     and all of the information, that this ostinato (playing)

22     which has repeated notes, and by the way, it has a little

23     (playing) slide.     And then it does what?     (Playing.)      It

24     moves down.     So it is a descending ostinato.      It keeps

25     repeating.    It also plays throughout most of the song but not



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 65 of 94 Page ID
                                  #:10600
                                                                            68


  1    the entirety of the song so it's like Dark Horse.

  2                 The ostinato is in the treble.     This is something

  3    that Dr. Decker for whatever reason thought was important.

  4    Centuries ago, in classical music, most of the ostinatos were

  5    in the bass, but in the dictionary definitions of ostinato,

  6    they tell you that in popular music and in jazz, it's most

  7    often in the treble.     So there's nothing significant about

  8    the fact that the ostinatos in Dark Horse and the ostinato in

  9    Joyful Noise are in the treble.

10                  In other words, they're not(playing.)      They're not

11     down in the bass.     They're up here so it's in the treble just

12     like the ostinatos at issue.       It obviously has a structural

13     set function as I just said.       It's mostly in 8th notes.

14     (Playing.)

15                  And why do say I mostly?    Because(playing)of that

16     one slide.    But it has more 8th notes that are evenly played

17     than the ostinato in Joyful Noise.       It has repeating pitches.

18     (Playing.)

19                  And we're gonna hear in a moment in the sound

20     recording is the texture that is the -- essentially, all of

21     the sounds that are sounding at a given time is sparse.          Not

22     very thick.    Not think like in the choruses in Joyful Noise

23     wherein some cases, you can barely hear that ostinato.          Those

24     are not sparse.     Those are very thick.

25                  But here, it's sparse, and it's quite true that the



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 66 of 94 Page ID
                                  #:10601
                                                                            69


  1    ostinatos open in a sparse texture in the songs at issue, but

  2    the -- but the texture in Ostinato No. 1 is also sparse.

  3    Q.    Okay.    So would you like to play the audio for this

  4    demonstrative, Dr. Ferrara?

  5    A.    Please.

  6                                 (Music played.)

  7                  THE WITNESS:    What I asked the technologist to do

  8    is what came right after where we diminished the sound, the

  9    language is really offensive, and I didn't want to expose you

10     to that, and that's why we skipped it.         We can play a little

11     bit more, but I think the point is made.        This, once again,

12     is played through most but not the entirety of the song, and

13     it has a structural function.

14     BY MS. LEPERA:

15     Q.    And one of the main points that Dr. Decker spoke to is

16     the sparse nature of the texture of the ostinatos in Joyful

17     Noise and Dark Horse and claiming that that was indicative of

18     a substantial similarity.        And what is your opinion with

19     respect to that?

20     A.    Well, it's commonplace.       In fact, very often in popular

21     songs of multiple genres, you start off with a more sparse, a

22     thinner texture, and as you build compositionally, you get a

23     thicker texture.     That's something that is commonplace.       So

24     the fact that the ostinato begins with a sparse texture in

25     the two songs that are at issue really tells us just about



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 67 of 94 Page ID
                                  #:10602
                                                                            70


  1    nothing.

  2                  Interestingly, though, if one were to analyze the

  3    entirety of the two songs, and Dr. Decker testified that he

  4    did not analyze the entirety of the two songs as per his

  5    testimony, if he would of analyzed the entirety, we heard

  6    that the chorus has anything but a sparse texture in the

  7    Joyful Noise composition.

  8    Q.    Okay.    Now, one of the other points you made, I believe,

  9    early on was that you looked at some of the writings, other

10     songs of the defendants.      And can you speak to what you found

11     with respect to that, at least with respect to identified

12     Demonstrative 30?

13     A.    Yes.    I -- I found several works, uh, written by

14     Dr. Luke and several works written by Max Martin.          I even

15     found a work that was co-written by Juicy J.         And all of

16     these works predate 2008.

17                   Once again, for the sake of time, I'm just going to

18     provide one example.     This is something that was co-written

19     by Dr. Luke.     That's Love Me Or Hate Me, 2006.      So when

20     Dr. Luke co-wrote this, Joyful Noise was not released.            This

21     is before Joyful Noise.      And what you're gonna hear is

22     (Playing).

23                   So what do we have?   Obviously, first which is in

24     the check and as per my report, this is a descending

25     ostinato.     In addition, it's actually all the way up here.



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 68 of 94 Page ID
                                  #:10603
                                                                            71


  1    (Playing).    It's in the treble.     Yes?   It has a structural

  2    function.     It's mostly played in the introduction and

  3    choruses.

  4                 It also includes -- and take a look at the letters

  5    and the scale degrees.       It includes 3-2-1-5. (Playing.)     That

  6    is what?     That's Ostinato No. 1.    (Playing.)    So this

  7    repeating figure (playing) includes the pitch content that's

  8    at issue (playing).       It consists as you hear of all evenly

  9    performed notes.     And as what you will hear in a moment on

10     the sound recording, the texture is sparse when it's first

11     introduced.

12     Q.      Can you reflect on this chart where the 3-2-1-5 is?

13     A.      Yes, of course.    So there are 3-2-1-5.    And that's

14     C-B-A-E.     And then it repeats.     3-2-1-5, 3-2-1-5, 3-2-1-5 all

15     the way down.

16     Q.      If we can just for a moment go back before we play that,

17     if you wish, to Demonstrative 23?        Again, in Dr. Decker's

18     chart, what are the scale steps that he identifies for Dark

19     Horse?

20     A.      This is for Ostinato No. 2, and he identifies 3-2-1-5.

21     So these pitches that he identifies -- and those are the

22     pitches.     We're in agreement they are on the pitches in Dark

23     Horse.    These pitches were in an ostinato that was co-written

24     by Dr. Luke two years before the release of the plaintiff's

25     work.    He can't say that it was influenced by the plaintiff's



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 69 of 94 Page ID
                                  #:10604
                                                                            72


  1    work.    It's before the plaintiff's work.

  2                    Whereas as charted by Dr. Decker, in 7, 8, you

  3    don't have those pitches, and furthermore, you've got a six.

  4    (Playing.)       Remember that tri-tone?   There is no six in Dark

  5    Horse, and there's no six in what Dr. Luke wrote two years

  6    before in Joyful Noise.

  7    Q.      To be clear, with respect to demonstrative 30, the

  8    3-2-1-5 that was in Love Me or Hate Me written by Dr. Luke,

  9    those pitches are found not just in Ostinato No. 1 but in

10     Ostinato No. 2, that is the ostinato that plaintiffs are

11     complaining about; correct?

12     A.      That is right.    So the pitch content 3-2-1-5 (playing)

13     that is Ostinato No. 1 in Dark Horse.        (Playing.)    3-2-1-5,

14     3-2-1-5, 3-2-1-5.       Simply stretched, (playing)3-3-3-2-2-1-5.

15     Q.      And this document also demonstrative 30 in which you

16     have in your report, you've indicated that it also consists

17     of evenly performed 8th notes.       Can speak to that with

18     respect to how that relates to the ostinato in Dark Horse?

19     A.      Yeah.    So the Ostinato No. 1 in Dark Horse consists

20     completely of evenly played notes (Playing.)         They're played

21     faster, but they're all evenly placed (playing) in Ostinato

22     No. 2.    So like Dr. Luke's 2006 work, all the notes in

23     Ostinato No. 1 and Ostinato No. 2 in Dark Horse are evenly

24     played notes whereas (playing) you have fast notes and other

25     notes in the ostinato in Joyful Noise which in my opinion are



                             UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 70 of 94 Page ID
                                  #:10605
                                                                            73


  1    not all evenly played.       You can just simply hear it.

  2    Q.    Okay.    In addition, another similarity we've been

  3    discussing that Dr. Decker finds is the texture and says that

  4    the texture between Joyful Noise and Dark Horse are both

  5    sparse, and he says that's relevant.          Is there a sparse

  6    texture in this as well?

  7    A.    Yes.    As we'll hear when we hear the audio recording.

  8                  MS. LEPERA:    Let's do that.

  9                                 (Music played.)

10                   THE WITNESS:   That's a -- that's a sparse texture.

11     There's not an awful lot going on.       It's rather empty space

12     around.

13     BY MS. LEPERA:

14     Q.    Okay.    And the ostinato is also in the treble?

15     A.    Yes.

16     Q.    And, again, you've indicated it's the same, evenly

17     spaced notes as we have in the ostinatos at issue?

18     A.    Yes.

19     Q.    All right.    Let's move now to demonstrative 31.

20     Dr. Decker identified seven similarities; correct?

21     A.    Yes.

22     Q.    Okay.    Is his substantial similarity opinion supported

23     by any of the elements he claims exist?

24     A.    No.

25     Q.    Between the compositions, either individually or in



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 71 of 94 Page ID
                                  #:10606
                                                                            74


  1    combination?

  2    A.    In my opinion, no.

  3    Q.    Okay.    Why don't we walk through them one by one.

  4    Descending ostinato.     Why does that not support his opinion?

  5    Why does that not support an opinion of substantial

  6    similarity?

  7    A.    Well, first of all, an ostinato, here the ostinatos are

  8    a melody.     A melody can either go up.     (Playing.)    How Dry I

  9    Am (playing )in a minor key.       Or it can go down.     (Playing.)

10     It could also simply repeat.       Incessantly.    (Playing.)    Those

11     only the possibilities.      Melodies go up.      They ascend.   They

12     go down.     The descend or they repeat.     To say that the

13     ostinatos at issue are descending doesn't say an awful lot.

14     To say that they're ostinatos.       Well, along with countless

15     ostinatos that have been written for centuries all over the

16     world.   So that doesn't say a lot.

17                   In addition, Ostinato No. 1 which I find to be

18     musicologically is the support for Ostinato No. 2 and the

19     source for Ostinato No. 2 in Dark Horse is also a descending

20     ostinato. (Playing.)

21                   And, in fact, the prior art works that I showed,

22     the two (playing) Brainchild and one the one from The Hours,

23     (playing) they're also descending.       And by the way so is

24     (Playing).     So is the descending ostinato in Gucci Mane and,

25     of course, so with (Playing.)       So there are four prior art



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 72 of 94 Page ID
                                  #:10607
                                                                            75


  1    works that have ostinatos that descend, and furthermore,

  2    Ostinato No. 1 descends.

  3                  The problem for Dr. Decker is he tells us that

  4    Ostinato No. 1 and the ostinato in Joyful Noise are, his

  5    words, plainly dissimilar.      Well, if they're plainly

  6    dissimilar, then why isn't Ostinato No. 2 dissimilar from

  7    Ostinato No. 1?     Because like Ostinato No. 1, with respect to

  8    this first, they both descend.       So that's first.    And it's

  9    commonplace, it's in Ostinato No. 1, and, of course, it's in

10     the prior art.

11     Q.    Okay.    And what about the -- and by the way, when he

12     says there's a descending ostinato, the next items that he's

13     talking about are all about what's in that descending

14     ostinato; right?

15     A.    That is correct.

16     Q.    Okay.    So let's talk about the phrase length.       In his

17     opinion, with respect to the phrase length in the Joyful

18     Noise ostinato and the Dark Horse 2 Ostinato, is there any

19     musicological support that the phrase length of those two

20     could rise to the level of substantial similarity

21     musicologically?

22     A.    Well, first, if they were the same length, let's say

23     they were both eight notes, that would be commonplace.

24     Countless phrases are eight notes.

25                   But one simply needs to look at Dr. Decker's table.



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 73 of 94 Page ID
                                  #:10608
                                                                            76


  1    He deceptively writes one slash six under the eight.          Very

  2    easy to confuse the reader.      It's eight notes.     No, it's not

  3    because the one slash six, you gotta go back to go after you

  4    hit one and do the whole thing again.        And in the end, you

  5    hit six.     That's 16 notes as the chart tells us.

  6                 So even according to Dr. Decker, the phrase length

  7    in ostinato -- in the ostinato in Joyful Noise is twice as

  8    long as the ostinato in Dark Horse, Ostinato No. 2.          If you

  9    transcribe it in the way that I think is proper, it's even

10     more different because it's not just 16 notes, it's 22 notes.

11                  But no matter how you slice it, Dr. Decker's own

12     report and chart contradict this.       There is no phrase length

13     similarity.     He's pointing to a difference.

14     Q.    So there is no phrase length of eight notes that are in

15     common.

16     A.    That is correct.

17     Q.    And let's speak to the rhythm within the ostinato of

18     Joyful Noise and Dark Horse, Ostinato No. 2.         Are those

19     rhythms the same or even similar?

20     A.    No, the -- the ostinato in Dark Horse, Ostinato No. 2,

21     is all evenly played notes.      We've heard these notes so many

22     times (playing) whereas the ostinato in Joyful Noise is

23     (Playing.)    Those (playing).     That's a fast note and a longer

24     note (Playing.)     That's a fast note and a longer note.        That

25     is not an even, all evenly played notes.



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 74 of 94 Page ID
                                  #:10609
                                                                            77


  1                  Interestingly, though, once again, Ostinato No. 1

  2    consists of all even notes, but Dr. Decker says that Ostinato

  3    No. 1 is plainly dissimilar from ostinato in Joyful Noise.

  4    But if it's plainly dissimilar, then it's got to be plainly

  5    dissimilar like the descending ostinato between Ostinato

  6    No. 2 and the ostinato in Joyful Noise.        You can't have it

  7    both ways.     It's self-contradiction.

  8    Q.    When Dr. Decker identifies eight evenly spaced notes on

  9    the same beats between the two ostinatos, is that incorrect

10     based on your opinion that there's the additional sliding

11     notes and spaces between the beats?

12     A.    That is correct.     And, once again, even if one accepted

13     Dr. Decker, not the phrase length because he's contradicted

14     himself on that, but if one accepted that it's all even

15     notes, and they're not, and you can hear that they're not,

16     okay, if you accept that, those even notes are still in

17     Ostinato No. 1, and Ostinato No. 1 in Dark Horse is the

18     compositional source of Ostinato No. 2.

19     Q.    Okay.    Now let's look at the pitch content.      Dr. Decker

20     has, again, this eight note chart, and we've identified that

21     with respect to the pitch content, what is actually in

22     common?

23     A.    We saw in that table chart, one, that the sliding notes

24     are omitted, but even if one accepted as accurate that table

25     chart, the similar pitches according to Dr. Decker is nothing



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 75 of 94 Page ID
                                  #:10610
                                                                            78


  1    more than a descending scale.       (Playing.)   That's it.

  2                 And as charted by Dr. Decker, we have (Playing) in

  3    that first bar in the ostinato in Joyful Noise moving down

  4    just a step.    (Playing.)    But by way of difference, we have

  5    (Playing.)     We have a perfect fourth.     That's different.

  6    That's charted in pitch context -- content by Dr. Decker.

  7                 And then even worse, in the end of that 16 note

  8    according to Dr. Decker, ostinato in Joyful Noise, we have

  9    (Playing.)     This is something nothing like that, and that is

10     not like (Playing.)     That's not like Here Comes the Bride.

11                  So according to Dr. Decker, if you take as

12     accurate, and I do not, that table, you not only have these

13     big differences.     There's an E (playing) scale degree five in

14     Ostinato No. 2, but there isn't in the ostinato in Joyful

15     Noise, and there's a (playing) that wonderful note in Joyful

16     Noise, but it's not in the Ostinato No. 2.

17                  So even if you take him at what he's put in his

18     chart, first of all, there are pitch differences, and

19     furthermore, all that's the same is the musical building

20     block (playing) which kids all over the world practice on

21     instruments as beginners.

22     Q.    So there's no musicological basis in your opinion for

23     concluding that the pitch content between those two ostinatos

24     would give rise to a claim of substantial similarity.

25     A.    Right.    And, once again, by way of self contradiction,



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 76 of 94 Page ID
                                  #:10611
                                                                            79


  1    the pitch content -- as I showed you on that chart, the

  2    content (Playing) that is Ostinato Number 1.         (Playing.)

  3    That's 3-2-1-5.     That pitch content is the same pitch

  4    content.    (Playing.)   Those are the same pitches.       C-B-A-E

  5    Ostinato No. 1.     C-C-C-C-B-B-A-E.

  6                  So once, again, by way of self-contradiction, if

  7    Ostinato No. 1 (playing) which has the same pitch, pool of

  8    pitches, if you will, as Ostinato No. 2 -- if Ostinato No. 1

  9    in Dark Horse is in his words, plainly dissimilar from

10     (playing) the ostinato in Joyful Noise, then you also have to

11     find -- now we're starting to stack up the similarities,

12     you're also gonna have to say, well, okay, then that means

13     that Ostinato No. 2 in Dark Horse is not substantially

14     similar.

15                   It's also dissimilar because you can't say that for

16     Ostinato one when Ostinato No. 2 as you have charted it has

17     so many of the very same similarities that you're putting at

18     issue.   Once again, it's musicological nonsense, and it is

19     deep self contradiction.

20     Q.    And the 3-2-1-5 is also in Dr. Luke's 2006 composition;

21     correct?

22     A.    That is correct.     And it's also in the prior art works

23     with respect to Ostinato No. 1.

24     Q.    Okay.    So what's the next reported similar element?

25     What's an overlapping musical domain?



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 77 of 94 Page ID
                                  #:10612
                                                                            80


  1    A.      Well, it's usually just called the combination.

  2    Basically, what he's saying is that within the ostinato --

  3    and as Ms. Lepera said, this is all about the ostinato

  4    because Dr. Decker didn't do the analysis with the rest of

  5    the songs.       This is all about the ostinatos.    He's basically

  6    saying, hey, there's a combination of similarities.

  7                    Well, first of all, a combination doesn't exist,

  8    but the point is it's redundant because yes, okay, there is a

  9    combination according to you, and you're just simply throwing

10     in overlapping.

11                     It's all about the ostinatos, and what he's

12     basically saying is that -- that there's phrase length, but

13     there isn't, that there's rhythm, but there isn't.          There's

14     pitch content which is different, but it's also an Ostinato

15     Number 1.       There's descending ostinatos and so forth.     And so

16     this is just redundant.

17     Q.      Okay.    Let me just recap before we get to the last two.

18     Okay.    So each of these five similarities out of the seven,

19     you find that with respect to each of those, there's no

20     similarity, and there's a great difference; is that correct?

21     A.      That is correct.

22     Q.      And the only similarity that you find at all with any of

23     this is the simple C and B pitch even if you were to take

24     Dr. Decker's chart at its word.

25     A.      That is correct.



                             UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 78 of 94 Page ID
                                  #:10613
                                                                            81


  1    Q.    Okay.    So given that there can be no selection or

  2    arrangement or combination of these elements as similar;

  3    correct?

  4    A.    That is correct.

  5    Q.    Now let's talk a little bit about tambor.        What is

  6    tambor?

  7    A.    It's simply the sound quality.

  8    Q.    And Dr. Decker claims that the sound quality or the

  9    tambor of Dark Horse Ostinato No. 2 is similar to the tambor

10     in the Joyful Noise ostinato; is that right?

11     A.    He does.    In fact, I believe he says they are

12     substantially similar.

13     Q.    Okay.    So what is your opinion with respect to that?

14     A.    Well, they're not the same clearly.       The tambor or sound

15     quality in the ostinato in Joyful Noise has a sharper attack.

16     It also has a lot of delay in it which is not in the tambor

17     of Ostinato No. 2 in Dark Horse.

18                   In fact, Dr. Decker in his own report wrote that

19     the tambor in the ostinato in Joyful Noise is more, his word,

20     piercing.     I agree.   That's why I call it more a sharper

21     attack.    It's a sharper attack.     He says it's more piercing,

22     he admits that, than the tambor in Ostinato No. 2 in Dark

23     Horse.

24                   In addition, in his report, he says and basically

25     one of the reasons while there's some similarity in the



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 79 of 94 Page ID
                                  #:10614
                                                                            82


  1    sounds in his words, and I'm paraphrasing, it comes from the

  2    same family of electronic instruments used in pop music.

  3    Very, very close to exactly what he said.

  4                  Well, yes that's one of the reasons that they sound

  5    alike, but what's important is that the tambor, the tambor of

  6    Ostinato Number one (playing) in Dark Horse and Ostinato

  7    No. 2 in Dark Horse (playing) is identical.         It's the same

  8    tambor.   It' the same synth patch.

  9                  So how on the one hand can you say that the tambor,

10     how can you say that overall, Ostinato No. 1 is plainly

11     dissimilar in Dark Horse from the ostinato in Joyful Noise

12     and not say it about Ostinato No. 2 in Joyful Noise?          Because

13     Ostinato 2 and 1 have identical tambors.

14     Q.    And how common it, Dr. Ferrara, to there to be

15     electronic sounds heard in current popular music?

16     A.    It's everywhere.

17     Q.    Okay.    Uh, so the fact that he claims that they come

18     from the general family of electronic sounds heard in current

19     popular music, what, if anything, does that mean to you?

20     A.    It's really not significant at all.

21     Q.    Let's last look at his seventh similar element which he

22     calls texture.     Can you describe briefly what texture is?

23     A.    It's just basically the piling up of sounds that sound

24     simultaneously.     And so once can, hey, this is pretty thick.

25     There's a lot of things going like in the chorus of Joyful



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 80 of 94 Page ID
                                  #:10615
                                                                            83


  1    Noise.    Or you know what?    When the ostinato starts, it's

  2    pretty sparse.     It's pretty thin in texture.      There's not a

  3    lot going on.

  4    Q.    Okay.    And what is your view with respect to his

  5    contention that the texture between these two ostinatos in

  6    some way raises this to a claim of substantial similarity?

  7    A.    It -- it -- it makes no sense, uh, on a number of

  8    counts.    First, many songs begin with sparse textures.          In

  9    addition, some of the prior art that I presented, sorry, I

10     played with a sparse texture.       We heard them in Dr. Luke's

11     2006 song.     It starts with an ostinato as part of a sparse

12     texture.

13                   In addition, once again, this comes back to haunt

14     Dr. Decker. (Playing.)      When we had that structural chart

15     over, I noted that Ostinato No. 1 begins with a sparse

16     texture.     It would keep piling up, these purported

17     similarities between Joyful Noise and Ostinato No. 2, but

18     they also occur in Ostinato No. 1.

19                   But Dr. Decker says that Ostinato No. 1 is plainly

20     dissimilar from the ostinato in Joyful Noise.         He can't have

21     it both ways.     But all of these similarities are in both

22     Ostinato Number 1 and Number 2.       You can't say Ostinato

23     Number 1 is plainly dissimilar to Joyful Noise.         Oh, but

24     Ostinato No. 2 is substantially similar to Joyful Noise.

25     That's a self-contradiction.



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 81 of 94 Page ID
                                  #:10616
                                                                            84


  1    Q.      Okay.    So in your estimation then, none of these seven

  2    alleged similarities that Dr. Decker identified alone or in

  3    combination or arrangement would rise to the level of

  4    substantial similarities in a musicological basis?

  5    A.      Yes.    In my opinion, from a musicological approach and

  6    perspective, there is no musicological support for a claim of

  7    substantial similarities, and certainly, as we've just gone

  8    through, these purported similarities don't support such a

  9    thing.

10     Q.      And in terms of the independent creation of Dark Horse,

11     what is your opinion with respect to the writers of Dark

12     Horse, uh, creating their music in Dark Horse?         Do you have

13     an opinion with respect to that?

14     A.      I do.    In my opinion, based on an accepted approach to

15     how do I analyze this music and how themes or melodies are

16     transformed through a work, we have 14 iterations of Ostinato

17     No. 1 followed by a simple stretching out and the last two

18     notes remaining identical (playing) between Ostinato No. 1

19     and Ostinato No. 2.

20                     It's clear that Ostinato No. 2, what the plaintiffs

21     are saying infringes their work was created out of Ostinato

22     No. 1 that Dr. Decker says is plainly dissimilar from their

23     work.

24                     In addition, Ostinato No. 1 is really a very simple

25     melody (playing) that as we saw existed in works that predate



                             UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 82 of 94 Page ID
                                  #:10617
                                                                            85


  1    both Joyful Noise and Dark Horse.

  2    Q.    Okay.    And so to the extent there's any material in

  3    common, if it's just Mi Mi Mi Mi Re Re, the fact that's in

  4    common between two works, is that in your opinion the result

  5    of coincidence or something else?

  6    A.    In my opinion, the use of a part of a musical building

  7    block in the result of coincidence.

  8                  MS. LEPERA:    No further questions subject to

  9    redirect.

10                   THE COURT:    All right.

11                   Um, okay.    Do you want to proceed now or do you

12     want to take lunch?        What do you want to do?

13                   MS. COHEN:    Either way, Your Honor.

14                   THE COURT:    Why don't we handle the cross then.

15                   MS. COHEN:    Okay.

16                   THE COURT:    And then we'll take the lunch break,

17     hopefully when you're done with the witness.

18                                 CROSS-EXAMINATION

19     BY MS. COHEN:

20     Q.    Good afternoon, Dr. Ferrara.

21     A.    Good afternoon.

22     Q.    You testified that your primary method of comparing the

23     two works at issue is transcription; is that right?

24     A.    No, that's not what I testified.

25     Q.    You used transcription as a means of comparing the



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 83 of 94 Page ID
                                  #:10618
                                                                            86


  1    works; correct?

  2    A.    I didn't use the word primary.       It's a part of the

  3    methodology that I use.

  4    Q.    And you understand that this music was created

  5    electronically; is that right?

  6    A.    Yes, I do.

  7    Q.    And you understand that it never was reduced to writing

  8    by the authors?

  9    A.    I don't know about that part of the creative process.          I

10     know that it's electronically produced.

11     Q.    You didn't receive written music or sheet music from

12     counsel, did you?

13     A.    No.    Just sound recordings.

14     Q.    And do you agree that transcription of music does not

15     take into account the tambor of the audio sound?

16     A.    That is correct.

17     Q.    And do you agree that written music does not take into

18     account the texture of a sound recording?

19     A.    That is incorrect.

20     Q.    That is incorrect?

21     A.    Yes.

22     Q.    Okay.   Can you explain that to me?

23     A.    Of course.    The last visual of the exhibit to my second

24     report includes a transcription into musical notation of

25     corresponding parts of, I believe, the last eight bars in



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 84 of 94 Page ID
                                  #:10619
                                                                            87


  1    verse one of Dark Horse and Joyful Noise, and what I showed

  2    in that transcription was that the textures were quite

  3    different.

  4    Q.    And does this transcription take into account all of the

  5    sounds that are going on in a given sound recording?          Is that

  6    reflected on paper?

  7    A.    A transcription captures the harmony, the melody, the

  8    rhythm and to an extent, the structure, but harmony, rhythm

  9    melody.   The harmony, the rhythm and the melody are what

10     ultimately come together to create the texture.         Texture is

11     the harmony, the chords that are playing the melodies, the

12     rhythms, and the texture is how they all occur at a given

13     point in the musical work at the same time.         That's all part

14     of a transcription.

15     Q.    That wasn't my question.      My question was does the

16     written music that's transcribed reflect every sound that's

17     reflected in the sound recording?

18     A.    No, it doesn't reflect tambor.       That requires listening

19     as, of course, I said I do.

20     Q.    And similarly, does playing notes on a piano reflect

21     tambor?

22     A.    No, it does not.

23     Q.    And would playing notes from a work on a piano reflect

24     the texture of a sound recording?

25     A.    There are what's called the piano arrangements in some



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 85 of 94 Page ID
                                  #:10620
                                                                            88


  1    cases of symphonic works that try to get all of the notes in,

  2    but to the extent there so many notes, probably not.

  3    Q.    So when you played the notes that we're here to talk

  4    about today on your piano, it didn't take account the other

  5    sounds that were going in the sound recording; is that right?

  6    A.    It did not include those other sounds clearly.         I only

  7    played the ostinato that was placed in issue.

  8    Q.    And when you say the ostinato that was placed at issue,

  9    you do realize that we're talking about the beat from Joyful

10     Noise; is that right?

11     A.    That is right.     The -- the beat, uh, is -- in the

12     business is often the instrumental accompaniment to the

13     vocals that are on top.      And it can be, and it is much more

14     than just a synthesizer part.       It can be the percussion.      Uh,

15     if there is a bass, if there's a guitar, they are all the

16     part of the beat.

17                 MS. COHEN:    Your Honor?   I'm going to move to

18     strike the answer.

19                 MS. LEPERA:    I object, Your Honor.

20                 THE COURT:    I thought it was responsive, I'm sorry.

21                 Maybe do you want to rephrase your question?

22     BY MS. COHEN

23     Q.    My question was simply you -- you understand that the --

24     the claimed copyright infringement relates simply to the beat

25     in Joyful Noise; is that right?



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 86 of 94 Page ID
                                  #:10621
                                                                            89


  1    A.    That is.   Correct, and I wanted to make certain that the

  2    jury understands how the word beat is used in the business.

  3    It is not limited to a single line that is part of the

  4    overall beat.    The beat is the overall instrumental that's

  5    accompanying the vocal.

  6    Q.    And you understand that the plaintiff's claim relates to

  7    the eight notes that -- that appear in Joyful Noise on a

  8    repeating basis.     I understand you think there's 16, but it's

  9    what you call ostinato two; is that right?         From Dark Horse.

10     A.    Well, you just said Joyful Noise.

11     Q.    Correct.   The -- the -- the work that we're here to talk

12     about today, that's what you call ostinato two in Dark Horse;

13     is that right?

14     A.    But your question was about the eight notes in the

15     ostinato in Joyful Noise.      Once again, as charted by

16     Dr. Decker, there's 16, not eight.       The second eight notes

17     never -- are never omitted.      The first eight notes always are

18     followed by the next eight notes, and that's why it's a 16

19     note ostinato.

20     Q.    On paper; right?

21     A.    No, not on paper.     In the sound recording in a

22     composition that's in the sound recording and as charted by

23     Dr. Decker.    That's that deceptive one six that's under

24     eight.

25                 He -- he is saying to us that you gotta go back to



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 87 of 94 Page ID
                                  #:10622
                                                                            90


  1    go and do those first seven notes again, but the second time

  2    around, it's not scale degree one.       It's scale degree six.      8

  3    plus 8 is 16 as charted by Dr. Decker.        And if he's right,

  4    the first bar of the Ostinato 2 in Dark Horse is eight, half

  5    the phrase length.

  6    Q.     So what he said actually was that to the ear, it sounds

  7    like eight notes which is why he believes that last note is

  8    insignificant, and I take it you disagree.

  9    A.     No.    He's not saying that at all.    He's not saying that

10     you don't hear (playing.)      He never says anything remotely

11     like that.     What Dr. Decker says is that the second time

12     around, and he charts it, there is a scale degree six

13     (playing) which we don't hear in the other song and which

14     makes this ostinato in Joyful Noise 16 notes.

15     Q.     So you distinguish between what you call Ostinato 1

16     which is the intro of four notes; right?

17     A.     Yes.

18     Q.     And Ostinato No. 2, the eight notes in Dark Horse?

19     A.     Yes.

20     Q.     Okay.   And your opinion is that you said that you have

21     very, very strong musicological evidence that what you call

22     Ostinato 2 came from Ostinato 1.       Is that your testimony,

23     sir?

24     A.     What I said is, uh, that based on accepted musicological

25     practices in analysis that Ostinato No. 1 (playing) which you



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 88 of 94 Page ID
                                  #:10623
                                                                            91


  1    hear 14 times simply expands and is stretched into Ostinato

  2    No. 2.   And, in fact, the last two notes (playing) continue

  3    to be identical, and the pitch content (playing) is the same

  4    whereas the pitch content in Joyful Noise's ostinato is not

  5    the same.

  6    Q.    So as far as evidence goes, you said there's strong

  7    musicological evidence.      Did you examine any computer files

  8    to make that determination?

  9    A.    No, because that isn't the point.       The point is that a

10     musicologist deals with the finished work.         And on the basis

11     of what's called Thematic Transformation Analysis, the word

12     transformation and thematic in the Harvard Dictionary and

13     other dictionaries.

14                 What you is you see how the theme or the melody

15     literally is transformed, is developed in musical time.          It

16     is patently obvious that this (playing) Ostinato No. 1 simply

17     stretches out into Ostinato No. 2.       Based on musicological

18     practices and analysis.

19     Q.    And in your rebuttal report on page 30, is it true that

20     you explicitly say you don't actually know, you don't know

21     for sure whether No. 2 came from No. 1 or No. 1 came from No.

22     2?

23     A.    No, that's not what I say.      I think you need to read it.

24     What I say is that I have no way of knowing which was created

25     first.   Only the co-writers know.      But what I do know is



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 89 of 94 Page ID
                                  #:10624
                                                                            94


  1    two works in their entirety.

  2    Q.      And Ms. Lepera took you through piece by piece of the

  3    song and compared the intro of Dark Horse versus the intro of

  4    Joyful Noise and so on and so forth; right?         Do you remember

  5    that?

  6    A.      I do.

  7    Q.      Okay.   Did she ever ask you to compare -- did we ever

  8    get to listen to the comparison of that ostinato that the

  9    plaintiffs are claiming is copied from their song?          Did we

10     listen to those side by side today?

11     A.      Yes, of course.   The second section that we listened to

12     in both works is the first verse in Joyful Noise which has

13     the ostinato at issue and the first verse in Dark Horse which

14     has the ostinato at issue.      So directly to your question,

15     yes, we did.      We played them side by side.

16     Q.      And Dr. Decker said that based upon his own timing or

17     analysis, the -- the beat, the ostinato that's at issue here

18     plays -- he believes it plays throughout 95 seconds of the

19     Joyful Noise song.      Do you recall reading that?

20     A.      I do.

21     Q.      And that would be what you consider Ostinato 2 in Dark

22     Horse; right?

23     A.      Yes.    The ostinato that he put at issue that he says is

24     the ostinato that he's concerned about in Dark Horse is what

25     I call Ostinato No. 2.



                            UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 90 of 94 Page ID
                                  #:10625
                                                                            95


  1    Q.      Okay.   And assuming it's Ostinato No. 2 for the moment,

  2    do you have any reason to disagree that Ostinato No. 2 plays

  3    for 95 seconds of Dark Horse?

  4    A.      I have not checked the accuracy of that, but what is

  5    clear, and that's why we went through it in structural charts

  6    that we could actually see the timing and so forth, that the

  7    Ostinato No. 2, the one that Dr. Decker finds is at issue in

  8    Dark Horse occurs in verse one, it occurs in verse two and in

  9    approximately the first half of verse three.         And that is it.

10     If that adds up to 95 seconds, uh, out of work that's over

11     three minutes, then that makes -- that sounds about right.

12     Q.      And, um, defense counsel played for you a couple of

13     songs, uh, written or co-written by some of the other

14     defendants in this case that you've opined are similar, that

15     Dark Horse is similar to these pre-existing songs.          Do you

16     remember that?

17     A.      Yes.    In fact, she only played one, uh, the Dr. Luke

18     song.    I had mentioned that I found several by Max Martin,

19     Dr. Luke and, in fact, one by Juicy J all that predated the

20     plaintiff's work, but for the sake of time, uh, I only

21     presented one of those, and that was the Dr. Luke work.          So a

22     singular, not a plural.

23     Q.      And that's Love Me or Hate Me?

24     A.      Yes.    That's right.

25     Q.      And she also played for you Brainchild.



                            UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 91 of 94 Page ID
                                  #:10626
                                                                            96


  1    A.    Brainchild is not by the co-writers.       Brainchild is a

  2    prior art work.

  3    Q.    Correct.    That was my mistake.     She played that song for

  4    you as well.     Is that right?

  5    A.    Yes, she did.

  6    Q.    Okay.    And in both of those songs, those have the notes

  7    3-2-1-5; is that right?

  8    A.    That is correct.

  9    Q.    Okay.    And that would be what you call Ostinato 1.

10     A.    That is correct.

11     Q.    So, in other words, they don't include the notes that

12     the plaintiffs claim were taken from their song.

13     A.    That is right.    They do not include specifically the

14     (playing) according to Dr. Decker or (playing) according to

15     me.

16     Q.    Um, you've also opined -- and you've opined that the

17     notes in the Joyful Noise, the 3-3-3-3-2-2 are trite and

18     basic and can be found everywhere or in lots of examples of

19     prior art that you've provided.       Is that right?

20     A.    No, that's not what I said.

21                   I said that, first of all, they represent a musical

22     building block, simply repeating notes on a descending scale,

23     that as a student teacher, that as a dad and now a grand-dad,

24     I can tell you it's standard practice for how beginners learn

25     to play instruments whether it's a violin or a trumpet.



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 92 of 94 Page ID
                                  #:10627
                                                                            97


  1    C-C-C-C-B-B-B-B.     And so that tells me that what we're

  2    talking about, that all Dr. Decker finds is similarity in

  3    musical building block that everyone has the right to use.

  4                  In addition, what I testified to was the fact in a

  5    major key (playing.)     That's the opening of Jolly Old Saint

  6    Nicholas.     Now, again, it's not (Playing.)      It's (Playing.)

  7    But that difference in a half step is not a significant

  8    difference.     These two passages show how simple, how

  9    elementary, how much used a descending scale on the same

10     scale degrees 3-3-3-3-2-2 is.

11                   As so as I testified, with that and with what

12     Dr. Decker says is similar more than what I say even with

13     what he says is similar as a musical building block, it

14     doesn't need to go beyond that.        It's -- it's really quite

15     enough.

16     Q.    So that was one of your examples; right?        Jolly Old

17     Saint Nick.     That's an example you provided?

18     A.    That's right.

19     Q.    Okay.    So I take it you're familiar with the song?

20     A.    Yes.

21     Q.    Okay.    Can you play the whole song on the piano?

22     A.    I can.

23     Q.    Okay.    Can you play it and sing it, please?

24     A.    No, I'm not a singer.

25     Q.    You're not a singer.     Okay.    Can you go ahead and play



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 93 of 94 Page ID
                                  #:10628
                                                                           167


  1    three pieces of paper?      And I just want to make sure there's

  2    nothing in terms of a flash drive being proposed for the

  3    exhibit.    We have no objections to three pieces of paper.

  4                MR. KAHN:    You know, yeah, sorry.     It's not part of

  5    the exhibit I gave 'em.

  6                THE CLERK:   Do you want to see this exhibit?

  7                MR. MOVIT:   If we could, please.

  8                Thank you for the clarification.

  9                THE COURT:   Okay.

10                 THE CLERK:   Have you reviewed the stip?

11                 MR. MOVIT:   My colleague is in the process of doing

12     it, hopefully very shortly.      Thank you.

13                 MR. WAIS:    It looks fine to defendants, Your Honor.

14                 THE COURT:   Okay.   Thank you, Mr. Wais.

15                 THE CLERK:   Ready for the jury?

16                 MR. KAHN:    Yes.

17                 THE CLERK:   All rise.

18                               (Jury present.)

19                 THE CLERK:   Please be seated.

20                 THE COURT:   Okay.   Ladies and gentlemen, we have a

21     stipulation to read to you, and then, um, counsel will

22     proceed accordingly.

23                 Ms. Cohen.

24                 MS. COHEN:   Plaintiffs would like to read the

25     following stipulation of agreed facts:



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-3 Filed 11/20/19 Page 94 of 94 Page ID
                                  #:10629
                                                                           168


  1                1.   Billboard is a company that produces charts in

  2    relation to music.

  3                2.   Billboard produces nearly 200 charts a week

  4    relating to mainstream, Top 40s and the various genres

  5    including pop, rock R&B and hip hop, country, gospel and

  6    Christian music.

  7                3.   Billboard's most popular charts are the

  8    Billboard Top 100 which is the top songs of the week and the

  9    Billboard 200 which are the top albums.

10                 4.   The charts relating to mainstream Top 40, rock,

11     R&B and hip hop and country music are larger in terms of

12     market volume and the audience volume than the charts

13     relating to gospel and Christian.

14                 5.   Our World Redeemed appeared 37 times on two

15     charts in the genres of gospel and Christian music between

16     March 22nd, 2008 and January 17th, 2009.

17                 6.   The song Joyful Noise appeared 32 times on one

18     chart in the genre of gospel and Christian music between

19     January 15th, 2011 and January 21st, 2012.

20                 7.   Neither the album Our World Redeemed or the

21     song Joyful Noise appeared on any charts outside of the genre

22     of gospel and Christian music.

23                 THE COURT:   Okay, thank you.

24                 With that, Mr. Kahn?

25                 MR. KAHN:    And Your Honor, plaintiff rests.



                          UNITED STATES DISTRICT COURT
